Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 1 of 149




                EXHIBIT A1
   RETURN OF SERVICE FOR DEFENDANT ENGLE MARTIN
                                                    Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 2 of 149             4/23/2019 9:34 AM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 32978013
                                                                                                                                          By: Falon Boehm
                                                                                                                                 Filed: 4/23/2019 9:34 AM
CertifiedDocumentNumber:84910847-Page1of2
CertifiedDocumentNumber:84910847-Page2of2   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 3 of 149
              Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 4 of 149




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 2, 2020


     Certified Document Number:        84910847 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 5 of 149




                EXHIBIT A2
     RETURN OF SERVICE FOR DEFENDANT ENDURANCE
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 6 of 149                                                         9/13/2019 10:55 AM
                                                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                                                           Envelope No. 36784711
                                                                                                               By: SHANNON NORTH-GONZALEZ
                                                                                                                        Filed: 9/13/2019 10:55 AM
                                                                CAUSE NO.       201904625


                                                                RECEIPT NO                                    0.00           CIV
                                                                                                                     TN 4 73651415

             PLAINTIFF; GUARDIAN EQUITY MANAGEMENT LLC                                                     In The   11th
                     vs.                                                                                   Judicial District Court
             DEFENDANT; UNDERNRITERS AT LLOYDS LONDON (SUBSCRIBING TO POLICY                               of Harris County, Texas
             NUMBER                                                                                        11TH DISTRICT COURT
                                                                                                           Houston, TX


             THE STATE OF TEXAS
                                                                       CITATION
                                                                                                                        .zqq
             County of Harris




             TO;   ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY BY SERVING ITS
                   REGISTERED AGENT CT CORPORATION SYSTEMS
                   1999  BRYAN ST STE 600   DALLAS  TX  75201   3136        —




                   Attached is a copy of PLAINTIFF’S FIRST AMENDED PETITION


             This instrument was filed on the 26th day of Jyly, 2019, in the above cited cause number
             and court. The instrument attached describes the claim against you.

                  YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
             written answer with the District Clerk who issued this citation by 10;00 a,m on the Monday
             next following the expiration of 20 days after you were served this citation and petition,
             a default judgment may be taken against you.

             TO OFFICER SERVING;
                   This citation was issued on 30th day of July,                     2019,        under my hand and
             seal of said Court.

                                                                                t1fi
             Issued at renuest of;                                              MARILYN BURGESS, District Clerk
             BARTON, DANIEL PATRICK                                             Harris County, Texas
             1201  SHEPHERD DRIVE                                               201 Caroline, Houston, Texas 77002
             HOUSTON, TX  77007                                                 (P.O. Box 4651, Houston, Texas 77210)
             Tel; (713) 227—4747
                                                                            aerated By:           KEYS,    CHARLIE    CMA//11286494
             Bar No.   789774

                                                        OFFICER/AUTHORIZED PERSON RETURN

             Came to hand at            o’clock          .M.,    on the              day of

             Executed at   (address)                                                                                                  in

                                            County at             o’clock            .M.,    on the            day of

                       by delivering   to                                                                   defendant,   in person,    s

             true copy of this Citation together           iith the accompanying                          copy(;es)   of the Petition

             attached thereto and I endorsed                              VtTation the date of delivery
             To certify which I affix my han               i     a 1    t is                day of


             FEC
                    __                             ATTACtIED
                                                                                             of                          County,   Texas



                                                                                By
                            Affiant                                                                         Deputy


             On this day,                                              known to me to be the person whose
             signature appears on the foregoing return, personally appeared. After being by me duly sworn,
             he/she stated that this citation was executed by him/her in the exact manner recited on the
             return.

             SHORN TO AND SUBSCRIBED BEFORE ME,           on this               day of



                                                                                                            Notary Public




              JUT CITU P                                         *73551415*
             Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 7 of 149

 PA1i L S
 Cttp/fle,s &rnic

      IN THE DISTRICT COURT OF HARRIS COUNTY, TEXAS
                              AFFIDAVIT OF SERVICE
                                                                                                          .42650*
                                                                                                                   I ndu m‘    201 90362
                                                                                                                      f)lfL   Nt)   ‘




    Plaintiff(s):                GUARDIAN EQUITY MANAGEMENT LLC
                                                                          —vs
   Defendant(s):   UNDERWRITERS AT LLOYDS LONDON
   STATE OF NEW YORKCOUNTY OF NEW YORK     ss.:

   Joshua Lee, the undersigned, being duly sworn, dcposcs and says:

   on 09/12/2019 at 1:30 PM. deponent served th within Citation with First Amended Petition on ENDI R .NCE
   \IHU(’-N SPECI I,TY INSURANCE ((ThIPANY at 750 Third venue. New York NYIOOI7 in ll:L manner
   mdf a J hIow:

   fl’ d hvenne t one ope ol ea h t awl iea in ith Jason Jones. Receptionist e ho ,tati’d iw/lti                          mihnit d   tn
   C.cii set we on ht halt ch .urnnraiidn/oventment dititv.


   A dc”   Ci iLIflfl of   tlic’ Defendant(s),   or   other piron set ved on [whaT I of the Defendant(s) is as follows:

                    Sex    Color of skin/race           Color aihair    Age(Aoprox) Height(Apprnx         Weiht(Approx)
                    Male Hispanic                       Black/Gray      49                                190 lbs
                    Other Features:


   Sworn    to and subscribed before me          on                 X
                                                                    Joshua Lee
                                                                    Liecnse#: 206961
           fi / /1                                                  Metro Attort4y Se4vjceAnc
           L_ V L—                                                  305 BroadwatlyFldr
                                                                    New York,NY [0007
   Notary Public,                                                   212-822-1421

                                                                    ProActive Legal Solutions
                                                                    P0 Box 8538
            EVAN COHAN                                              Houston.TX77249
 NOTARY PUBLIC & AUORNEYAT LAW
          NO. 02C04998577                                              i ij. .
  QUALIFIED IN ROCKLAND COUNTi’                                                 C
CERTiFICATE F.ED IN NEW YORK CCUNT’I’
 COMMISSION EXPIRES JUNE 29, 2022
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 8 of 149




                EXHIBIT A3
       RETURN OF SERVICE FOR DEFENDANT COLONY
                                                                               _________,
                                                                                        __________
                                                                                          _____
                                                                                             _____
                                                                                                _____
                                                                                                   _____
                                                                                                      _____
                                                                                                         _        _




Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 9 of 149 9/13/2019 2:04 PM
                                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                                   Envelope No. 36795621
                                                                                                       By: SHANNON NORTH-GONZALEZ
                                                                                                                  Filed: 9/13/2019 2:04 PM



                                                                   CAUSE NO.        201904625

                                                                   RECEIPT 140.                                           0.20               CIV
                                                                                                                         IS        73699252
                  PLAINTIFF: GUARDIAN EQUITY MANAGEMENT LLC
                                                                                                          In The   2 Lth
                          vs.
                                                                                                          Judicial District Court
                  DEFENDANT: UNDERWRITERS AT LLOYDS LONDON (SUDSORIS
                                                                     ING TO POL3CY                        of Harris County, Texas
                  NUMBER
                                                                                                          11TH DISTRiCT COUNT
                                                                                                          Houston, TX
                                                           CITATION      (INSURANCE COMMISSION)
                  THE STATE OF TEXAS
                  County of Norris



                  TO:    COLONY INSURANCE COMPANY BY SERVING THE TEXAS
                                                                        DEPARTMENT OF
                         INSURANCE 333 GUADALUPE ST AUSTIN TX 76701
                         FORWARD TO: GENERAL COUNSEL COLONY INSURANCE
                                                                       CO
                         P 0 BOX 469011    SAN ANTONIO TX 76246

                         Attached is a copy of PLAINTIFFS’ SCND
                                                                AMF.NOED PETITION


                 This instrument was filed on the 16th
                                                       day of August, 2019, in the above cited cause
                 and court. The instrument attached describes                                        nuher
                                                              the claim against you.

                       YOU HAVE SEEN SUED, You may employ an attorne
                                                                     y. If you or your attorney do not tile
                 written answer with the District Clerk who                                                   a
                                                             issued this citation by 10:00 a.m on the
                 next following th expiration of 20 days                                               Monday
                                                           after you were served this citation and
                 a default ]ucTgment may be taken againat you.                                      petit (ott,


                 TO OFFICER SERVING:
                             This citation was issued on 20th day of
                                                                     August,            2019,     under my   tend and
                 seal       of saId Court.



                                                                                          MARILYN DUNGESS, D;sttict ilrk
                 BARTON, DANIEL PATRICK                                                   Harris County, Teaas
                  1201  SHEPHERD DRIVE                                                    201 Caroline, Houstofl, Texan 770(12
                 HOUSTON, TX   770(17                                                     (P.O. Rex 4651, Houston, lexon 77Zt2(
                 Tel: (713) 227—4747
                 .8__liQ.:  789774                                                  ted By: OEN(1OH,     BRIANNA JANEL         385//113041”t
                                                        OFFICES/AUTHORIZED PERSON RETURN
                 Came to hand at                o’clock _f_.M.,   on the             day of   -




                 Executed at        (address)

                                            Countyat         o’clock         .M.,    on the             dayof
                             by delivering to
                                                                                                          defendant,      in person,         a
                true copy of this Citation together wi
                                                                    t                                                 copy(ies) of the
                attached thereto and I endor                                                                                   Pt itt ott
                                                             a    o y of the Citticn the date of delivery.
                To certify which I affix my a             officially tli       day of               —
                                                                                                                               ,
                                                                                                                                        -




                EF:     5


                                                                                         of                             County,     Texa..


                                                                                Dy            —*




                                                                                                         Deputy

                On
                     this
                             day,




                signature appears on the foregoing                       known to me to he the person whose
                                                   return, personally appeared. After being
                he/she stated that this ritation was                                         by me duly .wo1o,
                                                     executed by him/her in the exact manner
                return.                                                                       recited or. the

                SWORN TO AND SUBSCRIBED BEFORE ME,
                                                           ott   this          day of                                      ,   —




                                                                                         Notary Public



                 :5:. tttstt p                                          *73659252*
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 10 of 149




                                     IN THE 11TH JUDICIAL DISTRICT
                                         HARRIS COUNTY, TEXAS

                                           CAUSE NO. 201904625

                       GUARDIAN EQUITY MANAGEMENT LLC
                                     VS
          UNDERWRITERS AT LLOYDS LONDON SUBSCRIBING TO POLICY NUMBER
                             B1263EW0000217, ET AL

                                                 RETURN

 Came to my hand:             911112019              ,at   01:55    o’clock      PM.


      •   Citation
      •   Plaintiff’s Second Amended Petition
      •   Jury Demand
      •   Discovery Requests

 Executed by me on:                              ,   at    3; 1     o’clock
at 333 GUADALUPE ST, AUSTIN, TX 78701 within the county of] by delivering
to COLONY INSURANCE COMPANY by deliverin9 to THE TEXAS DEPARTMENT OF
INUiE,bylivering97Sk                              f?ieL           ,authorized agent,
in person, true copies, in duplicate of the above specified documents, having first
endorsed on each copy the date of delivery.


I am over the age of 18, not a party to nor interested in the outcome of the above numbered
                                                                                            suit and I
declare under penalty of perjury that the foregoing is true and correct.




                                                      Authorized Person: KELLY MURSKI; PSC# 5912
                                                      Expiration Date: 1013112020


                                            VERIFICATION
Before me, a notary public, on this day personally appeared the above named
                                                                              Authorized person, known
to me to be the person whose name is subscribed to the foregoing document and
                                                                                  being by me first duly
sworn, declared that the statements and facts therein contained are within
                                                                           her personal knowledge and
                       and correct. Given under my hand and seal of office on this the
                                                                                           LZa day of




                                                     Nu
 Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 11 of 149




                  EXHIBIT A4
RETURN OF SERVICE FOR DEFENDANT SIRIOUS INTERNATIONAL
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 12 of 1499/13/2019 2:06 PM
                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                      Envelope No. 36795728
                                                                                                          By: SHANNON NORTH-GONZALEZ
                                                                                                                     Filed: 9/13/2019 2:06 PM




                                                                  CAUSE NO.       201904629


                                                                  RECEIPT 110,                                            0.00                CIV
                                                                                                                      TR            73859248
                PLAINTIFF: GUARDIAN EQUITY MANAGEMENT LLC                                                   In The   11th
                            VS.                                                                             Judicial District Court
                aEFEHDA?1T; UNDERRRITERS AT LLOYDS LONDON                SUBSCRIBING TO POLICY              of harris Coonty, Texas
                NUMBER                                                                                      11TH DISTRICT COURT
                                                                                                            Houston, TX
                                                           CITATION      (iNSURANCE COl41SSION)
                THE STATE OF TEXAS
                County of Harris



                TO: SiRiUS INTERNATIONAL INSURANCE CORPORATION BY SERVING THE TEXAS
                    iNSURANCE COMMISSIONER AT 333 GUADALUPE STREET AUSTIN TEXAS 78701
                    FORWARD TO: ITS REGISTERED AGENT FOLEY & LABORER LU’
                    555 CALIFORNIA STREET SUITE 1700    SAN FRANCISCO CA 94104      1520                —




                       Attached is a copy of PLAINTIfQECQNO AMENDED PETITION



                This instrument wac filed on the              ust2019, in the above cited cause number
                and court. The instrument attached describes the claim aga;n5t you.

                      YOU NAVE BEEN SUED, You may employ an attorney. If you or
                                                                                your attorney U not ti1
                written answer with the District Clerk who issued this citation by 10:00
                                                                                           cm on the Monday
                next following the expiration of 20 days after YOU were served this
                                                                                     tttation and petit ZOO,
                a defamlt judgment may be taken against you.


                TO OFFICER SERVING:
                      This citation was issued on 20th day of August,                    2019,   under my hand and
                seal of said Court.



                                                                                          MARILYN BURGESS, District Clerk
                BARTON, DANIEL PATRICK                                                    Harrts county, Texas
                1201  SHEPHERD DRIVE                                                      701 Caroline, HouSton, Texas 77002
                HOUSTON, TX  77007                                                        (P.O. Box 4651, Houston, TexaS 77210)
                Tel: 1713) 227—4747
                Bar 13g.: 789774                                  -
                                                                                         By: 0ENI4ON,       BROANHA JANEL           385//113041’mS
                                                          OFFICER/AUTHORIZED PERSON RETURN

                Came to hand at                o’clock    P.M.,       on the   (J     day of                5’&t”—              ,

                Executed at       (addree)
                                                                                                                                           in

                                            County   at       o’clock          .M.,   on the          day or

                           by delivering to                                                                  defndanr:,    in       person,     a
                true copy of this Citotlon together with the accompanying
                                                                                                                    copy(ies) of rhe
                                                                                                                             Pelt t ton
                attached thereto
                                                                                                 the date of delivery.


                FEE:   S


                                                          AITACII4EP0f                                                Counhy, T



                                  Affiant                                                                   Depu

               On this day,                                             known
               esgeature appears on the foregoing return, pers’nally appeared. toAfter
                                                                                   me to he the person whose
                                                                      ,

                                                                                       being by me duly sworn,
               he/she stated that this citation was executed by him/her in the
                                                                                 exact manner recited on the
               return.
               SWORN TO AND SUB5LRIBED BEFORE ME,            on this            day of                                      ,       —




                                                                                          Notary Public




                                                                         *73659248*
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 13 of 149




                                    IN THE 11TH JUDICIAL DISTRICT
                                        HARRIS COUNTY, TEXAS

                                          CAUSE NO. 201904625

                      GUARDIAN EQUITY MANAGEMENT LLC
                                    VS
         UNDERWRITERS AT LLOYDS LONDON SUBSCRiBING TO POLICY NUMBER
                            B1263EW0000217, ET AL

                                                RETURN

Came to my hand:              911112019          ,   at   01:30     o’clock      P.M.


     s   Citation
     •   Plaintiff’s Second Amended Petition
     •   Jury Demand
     •   Discovery Requests

Executed by me on:                               ,   at             o’clock

at 333 GUADALUPE ST, AUSTIN, TX 78701 within the county ofi fjS by delivering
to SIRIUS INTERNATIONAL INSURANCE CORPORATION by delivering to THE TEXAS
                                                                                  Ij
authorized agent, in person, true copies, in duplicate of the above specified
documents, having first endorsed on each copy the date of delivery.


I am over the age of 18, not a party to nor interested in the outcome of the above numbered suit and I
declare under penalty of perjury that the foregoing is true and correct.




                                                      Authorized Person: KELLY MURSKI; PSC# 5912
                                                      Expiration Date: 10131/2020


                                             VERIFICATION
Before me, a notary public, on this day personally appeared the above named Authorized person, known
to me to be the person whose name is subscribed to the foregoing document and, being by me first duly
sworn, declared that the statements and facts therein contained are within her personal knowledge and
                       and correct Given under my hand and seal of office on this the IZL% day of




                       I      —
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 14 of 149




                 EXHIBIT B1
                PLAINTIFFS’ ORIGINAL PETITION
                                                     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 15 of 149

                                                                       2019-04625 / Court: 011
CertifiedDocumentNumber:83494918-Page1of16
CertifiedDocumentNumber:83494918-Page2of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 16 of 149
CertifiedDocumentNumber:83494918-Page3of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 17 of 149
CertifiedDocumentNumber:83494918-Page4of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 18 of 149
CertifiedDocumentNumber:83494918-Page5of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 19 of 149
CertifiedDocumentNumber:83494918-Page6of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 20 of 149
CertifiedDocumentNumber:83494918-Page7of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 21 of 149
CertifiedDocumentNumber:83494918-Page8of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 22 of 149
CertifiedDocumentNumber:83494918-Page9of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 23 of 149
CertifiedDocumentNumber:83494918-Page10of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 24 of 149
CertifiedDocumentNumber:83494918-Page11of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 25 of 149
CertifiedDocumentNumber:83494918-Page12of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 26 of 149
CertifiedDocumentNumber:83494918-Page13of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 27 of 149
CertifiedDocumentNumber:83494918-Page14of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 28 of 149
CertifiedDocumentNumber:83494918-Page15of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 29 of 149
CertifiedDocumentNumber:83494918-Page16of16   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 30 of 149
             Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 31 of 149




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 2, 2020


     Certified Document Number:        83494918 Total Pages: 16




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 32 of 149




                 EXHIBIT B2
                DEFENDANTS’ ORIGINAL ANSWER
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 33 of 149                          5/10/2019 9:41 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 33465882
                                                                                      By: SHANNON NORTH-GONZALEZ
                                                                                                 Filed: 5/10/2019 9:41 AM

                                    CAUSE NO. 2019-04625

GUARDIAN EQUITY MANAGEMENT                     §                       IN THE DISTRICT COURT
LLC AND 2015 SHOPPING MALL                     §
BUSINESS, LLC AK/A PLAZA PASEO                 §
                                               §
Plaintiff,                                     §
                                               §
vs.                                            §                       11TH JUDICIAL DISTRICT
                                               §
UNDERWRITERS AT LLOYD’S                        §
LONDON, SUBSCRIBING TO POLICY                  §
NUMBER B1263EW0000217, ENGLE                   §
MARTIN & ASSOCIATES, LLC, and                  §
JOHN MILLER,                                   §                       HARRIS COUNTY, TEXAS
                                               §
Defendants.

                            DEFENDANTS’ ORIGINAL ANSWER

         Defendants Certain Underwriters at Lloyd’s London, Subscribing to Policy Number

B1263EW0000217, Engle Martin & Associates, LLC, and John Miller (“Defendants”) file this

Original Answer as follows:

                                     GENERAL DENIAL

         1.    Pursuant to Rule 92 of the TEXAS RULES           OF   CIVIL PROCEDURE, Defendants

generally deny each and every allegation contained in Plaintiffs’ Original Petition, and demand

strict proof thereof by a preponderance of the evidence.

                                 AFFIRMATIVE DEFENSES

         2.    Pursuant to Rule 94 of the TEXAS RULES      OF   CIVIL PROCEDURE, Defendants set

forth the following Affirmative Defenses:

First Affirmative Defense

         3.    Plaintiffs’ Original Petition fails to state a claim against Defendants upon which

relief can be granted.




DEFENDANTS’ ORIGINAL ANSWER                                                                     PAGE 1
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 34 of 149



Second Affirmative Defense

       4.      Plaintiffs’ claims are subject to all terms, conditions, limitations, and exclusions

contained in policy number B1263EW0000217 and any endorsements attached thereto issued to

Plaintiffs for the policy period April 1, 2017 to April 1, 2018 (the “Policy”). The Policy speaks

for itself and is the best evidence of any coverage it provides.

Third Affirmative Defense

       5.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed under the Policy was pre-existing and/or did not occur within the applicable

Policy period (April 1, 2017 to April 1, 2018).

Fourth Affirmative Defense

       6.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed by Plaintiffs was not caused by (or did not result from) a covered cause of loss

as required by the Policy.

Fifth Affirmative Defense

       7.      Plaintiffs’ claims are barred, in whole or in part to the extent the damage claimed

by Plaintiff was caused by an excluded cause of loss, including but not limited to, “wear and

tear,” “rust or other corrosion, decay, deterioration, hidden or latent defect or any quality in

property that causes it to damage or destroy itself,” “settling, cracking, shrinking or expansion,”

“continuous or repeated seepage or leakage of water, or the presence of condensation of

humidity, moisture or vapor, that occurs over a period of 14 days or more,” “neglect of an

insured to use all reasonable means to save and preserve property from further damage at and

after the time of loss,” “faulty, inadequate or defective…design, specifications, workmanship,

repair, construction, renovation, remodeling grading, compaction; materials used in repair,

construction, renovation or remodeling; or maintenance.”


DEFENDANTS’ ORIGINAL ANSWER                                                                  PAGE 2
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 35 of 149



Sixth Affirmative Defense

          8.       Plaintiffs’ claims are barred, in whole or in part, by the Policy’s exclusion(s)

and/or limited coverage for damage to the interior of any building or structure, or to personal

property in the building or structure, caused by or resulting from rain, snow, sleet, ice, sand or

dust, whether driven by wind or not unless the building or structure first sustains damage by a

Covered Cause of Loss to its roof or walls through which the rain, snow, sleet, ice, sand or dust

enters.

Seventh Affirmative Defense

          9.       Plaintiffs’ claims are barred, in whole or in part, by the Policy’s terms, conditions,

and limitations for Ordinance or Law coverage, which states:

      The Coverage(s) provided by this endorsement apply only if both B.1. and B.2. are
      satisfied and are then subject to the qualifications set forth in B.3.

               1. The ordinance or law:

                   a. Regulates the demolition, construction or repair of buildings, or
                      establishes zoning or land use requirements at the described premises;
                      and

                   b. Is in force at the time of loss.

               But coverage under this endorsement applies only in response to the minimum
               requirements of the ordinance or law. Losses and costs incurred in complying
               with recommended actions or standards that exceed actual requirements are not
               covered under this endorsement.

               2. a. The building sustains direct physical damage that is covered under this
                      policy and such damage results in enforcement of the ordinance or
                      law; or

                   b. The building sustains both direct physical damage that is covered
                      under this policy and direct physical damage that is not covered under
                      this policy, and the building damage in its entirety results in
                      enforcement of the ordinance or law.

                   c. But if the building sustains direct physical damage that is not covered
                      under this policy, and such damage is the subject of the ordinance or
                      law, then there is no coverage under this endorsement even if the


DEFENDANTS’ ORIGINAL ANSWER                                                                      PAGE 3
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 36 of 149



                    building has also sustained covered direct physical damage.

                                                 ***

Eighth Affirmative Defense

       10.      Plaintiffs’ claims are barred in whole or in part by the Policy’s Special Terms and

Conditions for Roofs, Roofing Systems or Roof Coverings endorsement, which includes the

following provisions:

      In the event of direct physical loss or damage to any and all roofs, roof coverings,
      or roofing systems as insured against by this Policy as Covered Property, the
      Policy provisions are hereby superseded by the following:

       A. Valuation

       1. Actual Cash Value

             a. Roofs, roof coverings or roofing systems shall be valued at Actual Cash
                Value, as defined in this endorsement, at the time and place of loss or
                damage.

       2. Optional Coverage - Replacement Cost

             a. If shown as applicable in the Declarations, Replacement Cost (as defined
                in this endorsement) replaces Actual Cash Value in the Valuation
                condition of this endorsement for roofs, roof coverings or roofing systems
                which are of fifteen (15) years or less in age, but only in the event that we
                have been provided with historical documentation which verifies and
                confirms the age of the roofs, roof coverings and roofing systems involved
                in the loss to be eligible in accordance with this Optional Coverage —
                Replacement Cost provision.

                                                 ***

Ninth Affirmative Defense

       11.      A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to

benefits under the Policy. Underwriters and their employees, agents, representatives, and

adjusters are entitled to value claims differently from its policyholders without facing bad faith

or extra-contractual liability. Defendants would show that a bona fide controversy exists

regarding the scope of any alleged covered loss.


DEFENDANTS’ ORIGINAL ANSWER                                                                 PAGE 4
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 37 of 149



Tenth Affirmative Defense

        12.     Underwriters elected to accept legal responsibility for Defendants Engle Martin &

Associates, LLC and John Miller prior to the filing of this lawsuit, by letter dated December 20,

2018. Therefore, pursuant to § 542A.006(b) of the Texas Insurance Code, no cause of action

exists against Defendants Engle Martin & Associates, LLC and John Miller related to Plaintiffs’

claim and the Court shall dismiss the lawsuit against Engle Martin & Associates, LLC and John

Miller with prejudice.

Eleventh Affirmative Defense

        13.     To the extent Plaintiffs have asserted claims against Defendants under Texas

Insurance Code Chapter 541, those claims are barred by Section 541.153 and Defendants are

entitled to recover its court costs and reasonable and necessary attorneys’ fees because any such

claims under the Texas Insurance Code are groundless and brought in bad faith or for the

purpose of harassment.

Twelfth Affirmative Defense

        14.     Defendants further reserve the right to assert additional affirmative defenses as

this litigation proceeds.

                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants Certain Underwriters at

Lloyd’s London, Subscribing to Policy Number B1263EW0000217, Engle Martin & Associates,

LLC, and John Miller pray that upon final judgment all relief requested by Plaintiffs be denied,

that all costs be taxed against Plaintiffs, and for such other and further relief to which it may be

justly entitled, whether at law or in equity.




DEFENDANTS’ ORIGINAL ANSWER                                                                 PAGE 5
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 38 of 149



                              Respectfully submitted,


                              ZELLE LLP


                              By:           /s/ Kristin C. Cummings
                                        Kristin C. Cummings
                                        Texas Bar No. 24049828
                                        kcummings@zelle.com
                                        Lindsey P. Bruning
                                        Texas Bar No. 24064967
                                        lbruning@zelle.com


                              901 Main Street, Suite 4000
                              Dallas, Texas 75202-3975
                              Telephone: 214-742-3000
                              Facsimile: 214-760-8994

                              ATTORNEYS FOR DEFENDANTS
                              UNDERWRITERS AT LLOYD’S LONDON,
                              SUBSCRIBING TO POLICY NUMBER
                              B1263EW0000217, ENGLE MARTIN &
                              ASSOCIATES, LLC, AND JOHN MILLER




DEFENDANTS’ ORIGINAL ANSWER                                           PAGE 6
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 39 of 149




                             CERTIFICATE OF SERVICE

        On this 10th day of May 2019, I served a true and correct copy of DEFENDANTS’

ORIGINAL ANSWER upon all known counsel of record pursuant to the TEXAS RULES    OF   CIVIL

PROCEDURE, addressed as follows:

         Daniel P. Barton
         dbarton@bartonlawgroup.com
         Matthew J. Worrall
         mworrall@bartonlawgroup.com
         BARTON LAW FIRM
         1201 Shepherd Drive
         Houston, Texas 77007
         (713) 227-4747- Telephone
         (713) 621-5900- Fax

                                                      /s/ Kristin C. Cummings
                                              Kristin C. Cummings




DEFENDANTS’ ORIGINAL ANSWER                                                      PAGE 7
4823-3905-2950v1
Envelope Details                                                           Page 1 of 2
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 40 of 149


 Print this page

 Case # 201904625 - GUARDIAN EQUITY MANAGEMENT
 LLC v UNDERWRITERS AT LLOYDS LONDON
 (SUBSCRIBING TO POLICY NUMBER
 Case Information
 Location                       Harris County - 11th Civil District Court
 Date Filed                     5/10/2019 9:41 AM
 Case Number                    201904625
                                GUARDIAN EQUITY MANAGEMENT LLC v UNDERWRITERS
 Case Description
                                AT LLOYDS LONDON (SUBSCRIBING TO POLICY NUMBER
 Assigned to Judge
 Attorney                       Kristin Cummings
 Firm Name                      Zelle LLP
 Filed By                       Kristin Cummings
 Filer Type                     Attorney
 Fees
 Convenience Fee                $0.06
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $2.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $2.06
 Payment
 Account Name                   Zelle LLP
 Transaction Amount             $2.06
 Transaction Response           Approved
 Transaction ID                 50168290
 Order #                        033465882-0

 Answer/ Response / Waiver
 Filing Type                                       EFileAndServe
 Filing Code                                       Answer/ Response / Waiver
 Filing Description                                Defendants' Original Answer




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=ed444963-fea6-4477-a718-...   5/10/2019
Envelope Details                                                           Page 2 of 2
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 41 of 149


 Reference Number                                 2-400-0829
 Comments
 Status                                           Accepted
 Accepted Date                                    5/10/2019 10:14 AM
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
                                Guardian v. Underwriters - Original Answer
 Lead Document                                                             [Original] [Transmitted]
                                (FINAL).pdf


 eService Details
                                                                                  Date/Time
 Name/Email                      Firm             Service Method Status Served
                                                                                  Opened
 Lindsey Bruning
                             Zelle LLP            EServe           Sent   Yes     Not Opened
 lbruning@zelle.com
 Daniel Barton               Barton Law
                                                  EServe           Sent   Yes     Not Opened
 dbarton@bartonlawgroup.com Firm
 Daniel Barton               Barton Law
                                                  EServe           Sent   Yes     Not Opened
 lynee@bartonlawgroup.com    Firm
 Lynee Fehler                Barton Law                                           5/10/2019 10:02
                                                  EServe           Sent   Yes
 lynee@bartonlawgroup.com    Firm                                                 AM
 Matthew Worrall             Barton Law
                                                  EServe           Sent   Yes     Not Opened
 mworrall@bartonlawgroup.com Firm
                             Zelle Hofmann
 Kristin C Cummings
                             Voelbel &            EServe           Sent   Yes     Not Opened
 kcummings@zelle.com
                             Mason LLP
 Maggie Morado
                             Zelle LLP            EServe           Sent   Yes     Not Opened
 mmorado@zelle.com
                             Zelle Hofmann
 Denise Spikes
                             Voelbel &            EServe           Sent   Yes     Not Opened
 dspikes@zelle.com
                             Mason LLP




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=ed444963-fea6-4477-a718-...   5/10/2019
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 42 of 149




                 EXHIBIT B3
            PLAINTIFFS’ FIRST AMENDED PETITION
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 43 of 149                          7/26/2019 4:08 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 35475958
                                                                                                        By: Adiliani Solis
                                                                                              Filed: 7/26/2019 4:08 PM

                                    CAUSE NO: 2019-04625

 GUARDIAN EQUITY MANAGEMENT,                   §                    IN THE DISTRICT COURT
 LLC AND 2015 SHOPPING MALL                    §
 BUSINESS, LLC A/K/A PLAZA PASEO               §
                                               §
                       Plaintiff,              §
                                               §                    HARRIS COUNTY, TEXAS
 V.                                            §
                                               §
 UNDERWRITERS AT LLOYD’S,                      §
 LONDON, SUBSCRIBING TO POLICY                 §
 NUMBER B1263EW0000217, ENGLE                  §
 MARTIN & ASSOCAITES, LLC, AND                 §                    11TH JUDICIAL DISTRICT
 JOHN MILLER                                   §
                                               §
                           Defendants.         §


                       PLAINTIFF’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, GUARDIAN EQUITY MANAGEMENT, LLC (“Guardian Equity”) &

2015 SHOPPING MALL BUSINESS, LLC A/K/A PLAZA PASEO (“Plaza Paseo”)(collectively

referred to as “Plaintiff”), and files this Original Petition against Defendants, UNDERWRITERS

AT LLOYD’S, LONDON, SUBSCRIBING TO POLICY NUMBER B1263EW0000217

(“Underwriters”), SIRIUS INTERNATIONAL INSURANCE CORPORATION (“Sirius”),

ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY (“Endurance”), COLONY

INSURANCE COMPANY (“Colony”)(collectively the “Carriers”), ENGLE MARTIN &

ASSOCIATES, LLC (“Engle Martin”), and JOHN MILLER (“Miller”) (collectively referred to as

“Defendants”), and respectfully would show this court as follows.




                                               1
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 44 of 149



                                              PARTIES

1.1      Plaintiff, Guardian Equity, is a limited liability company with a principal place of business

in Harris County, Texas and owns the Property that is the subject of this lawsuit, which is located

in Harris County, Texas.

1.2      Plaintiff, Plaza Paseo, is a limited liability company with a principal place of business in

Harris County, Texas and owns the Property that is the subject of this lawsuit, which is located in

Harris County, Texas.

1.3      Defendant, Underwriters, has appeared and answered.

1.4      Defendant, John Miller, has appeared and answered.

1.5      Defendant, Engle Martin, has appeared and answered.

1.6      Defendant, Sirius International Insurance Corporation, is a foreign insurance company

engaged in the business of insurance in Texas, operating for the purpose of accumulating monetary

profit. Sirius regularly conducts the business of insurance in a systematic and continuous manner

in the State of Texas. Sirius may be served with process by serving its registered agent via certified

mail, return receipt requested, to the Texas Insurance Commissioner at 333 Guadalupe Street,

Austin, Texas 78701. The Commissioner may forward citation and the Petition to this Defendant

at its mailing address and/or principal place of business at: John P. Dearie c/o Edwards Wildman

Palmer, LLP, 750 Lexington Avenue, Floor 6, New York, NY 10022.

1.7      Defendant, Endurance American Specialty Insurance Company, is a foreign insurance

company engaged in the business of insurance in Texas, operating for the purpose of accumulating

monetary profit. Endurance regularly conducts the business of insurance in a systematic and

continuous manner in the State of Texas. Endurance may be served with process by serving its


                                                   2
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 45 of 149



registered agent via certified mail, return receipt requested, to CT Corporation Systems, 1999

Bryan St., Ste 900, Dallas, Texas 75201-3136.

1.8      Defendant, Colony Insurance Company, is a foreign insurance company engaged in the

business of insurance in Texas, operating for the purpose of accumulating monetary profit. Colony

regularly conducts the business of insurance in a systematic and continuous manner in the State of

Texas. Colony may be served with process by serving its registered agent via certified mail, return

receipt requested, to the Texas Department of Insurance, 333 Guadalupe, Austin, Texas 78701

for further forwarding to P.O. Box 469012, San Antonio, Texas 78246.

                                      DISCOVERY LEVEL

2.1      Plaintiff intends for discovery to be conducted under Level 2 of Rule 190 of the Texas

Rules of Civil Procedure.

                                  VENUE & JURISDICTION

3.1      Venue is proper in Harris County under TEX. CIV. PRAC. & REM. CODE 15.002(a)(1) as all

or a substantial part of the events or omissions giving rise to this claim occurred in Harris County.

In particular, the Property at issue and the adjustment of the claim by Defendants for losses under

the Lloyd’s Policy (including payments to be made to Plaintiff under the Lloyd’s Policy) were

conducted in Harris County, Texas.          Investigations and policy representations including

communications to and from Defendants and Plaintiff including telephone calls, mailings, and

other communications to Plaintiff occurred in Harris County, Texas.

3.2      The Court has jurisdiction over this controversy because the damages are within the

jurisdictional limits of this court. Additionally, the Lloyd’s Policy includes a Texas choice of law

and jurisdiction clause. Plaintiff is seeking monetary relief in an amount over $1,000,000. Plaintiff

reserves the right to modify the amount and type of relief sought in the future.
                                                 3
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 46 of 149



                                             FACTS

4.1      Plaintiff owns and operates the Plaza Paseo Mall in Harris County, Texas located at 171

Pasadena Town Square Mall, Pasadena, Texas (the “Plaza Paseo Mall” or the “Property”). The

following is aerial photo imagery depics the enormous size of the Property at issue.




4.2      The Property’s roofing system is compromised of low-sloped roof sections primarily

covered with modified bitumen roofing, one low-sloped roof section that is covered with gravel
                                                4
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 47 of 149



impregnated build-up roofing and multiple mono-sloped roof sections covered with modified

bitumen.

Hurricane Harvey and Plaintiff’s Claim for Covered Damages

4.3      On or about August 25, 2017, Hurricane Harvey, recognized as one of the most devastating

natural disasters in United States history, made landfall in Texas as a Category 4 hurricane with

wind speeds of up to 150 miles per hour. Hurricane Harvey’s winds and rain traveled along

southeast Texas wreaking billions of damages to private and public property in Harris County,

Texas including Pasadena, Texas. The Texas Governor Greg Abbott estimated that Hurricane

Harvey’s damages will total a historic $180 billion.

4.4      On or around August 26, 2017, Harvey’s extreme winds, hail, and rain, hit the Property

substantially damaging the Property. All of the Property’s roof systems, including windows and

skylights were substantially damaged by Harvey’s winds, hail and subsequent water. The roof

systems including the windows and skylights must be completely replaced from Harvey’s damage.

Additionally, the interior of the Property sustained substantial covered damages by Harvey’s storm

created openings, including but not limited to, portions of the main hallway, unit 353, unit 337,

unit 328 through 324, unit 320, the service hallway, unit 325, unit 321, unit 317, unit 316, unit

313, unit 300, unit 284, unit 273, unit 269, unit 264, unit 261, unit 257, unit 256, unit 253, the

service hallway between units 235 & 245, unit 245, unit 244, unit 237, unit 240, unit 236, unit 229,

unit 225, unit 213, unit 175, unit 143, unit 135, unit 136, unit 144, unit 132, unit 127, unit 123, unit

119, unit 124, unit 120, unit 116, unit 115, unit 108, unit 103, the mall storage, and the maintenance

shop. Furthermore, many of the A/C units require replacement due to Harvey’s damage to the

Property.

4.5      Although the Property received such devastating damage, Plaintiff felt secure and protected
                                                   5
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 48 of 149



by significant insurance coverage Plaintiff procured from the Carriers to insure the Property from

precisely this type of catastrophe. Before August 24, 2017, Underwriters, through the program

designed    by    Alesco,   sold   Plaintiff   a   primary   commercial    policy    identified   as

UMR:B1263EW0000217 whereby the Underwriters would provide commercial insurance

coverage for the Property in exchange for the timely payment of significant premiums (the

“Policy”). Sirius subscribed to the Lloyd’s Policy with the Underwriters and retained a 5% liability

share of the Lloyd’s Policy with the other Lloyd’s syndicates retaining 95% of the liability under

the Lloyd’s Policy. The Lloyd’s Policy provides coverage for covered damages to the Property

that occurred during the Lloyd’s Policy Period, from April 1, 2017 through April 1, 2018. The

Lloyd’s Policy includes coverage for damages caused by wind, hail, and water, to the Property’s

“Real and Personal Property,” which includes the Property’s Plaza Paseo Building. The coverages

include, but are not limited to, $5,000,000 per occurrence, $35,000,000.00 of Named Storm

coverage, Ordinance or Law Coverage A - For the Loss to The Undamaged Portions of the

Building, Ordinance or Law Coverage B - Demolition Cost Coverage, Ordinance or Law Coverage

C – Increased Cost of Construction Coverage, and Professional Fee Coverage.

4.6      Under the Lloyd’s Policy, Underwriters and Sirius are liable for the primary $5,000,000

layer of insurance under the Lloyd’s Policy. Endurance retained liability for the next $5,000,000

of coverage in excess of the primary $5,000,000 under the Lloyd’s Policy. Endurance’s excess

policy number is ESP30000290600 (the “Endurance Policy”). Colony retained liability for the

next $10,000,000 layer in coverage under the Lloyd’s Policy that is in excess of the first

$10,000,000 of coverage. Colony’s excess Policy is number XP264067 (the Colony Policy”).

4.7      Underwriters at Lloyd’s, London operates as the most prolific surplus lines, commercial

insurer in the State of Texas. In 2017 all surplus lines insurers operating in Texas wrote
                                                   6
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 49 of 149



approximately $5.5 billion in premiums. Of that, $1.5 billion was written by Underwriters at

Lloyd’s, London, with the next largest entity writing $250 million in premiums. Underwriters

leads the Texas markets as the largest participating insurance entity with approximately 28% of

the lucrative Texas market. Texas is one of the largest markets for Underwriters at Lloyd’s,

London representing 10% of the total $15 billion in premiums it writes annually in the United

States alone. Underwriters at Lloyd’s, London is not licensed in Texas despite its large Texas

market share. In Texas, Underwriters at Lloyd’s, London operates as an unlicensed surplus lines

insurer that is not admitted as an insurer in the state.

4.8       Institutional investors, typically international insurance companies, compromise the

members that form most Underwriters at Lloyd’s, London syndicates operating in Texas. These

alien syndicates are nothing more than foreign insurance companies utilizing Underwriters at

Lloyd’s, London’s eligibility to write insurance in the lucrative Texas market to Texas business

owner’s detriment. The Lloyd’s Policy is a prime example of this abuse. The Lloyd’s Policy was

underwritten by distinct Underwriters at Lloyd’s, London syndicates, each of whom is a foreign,

unlicensed, non-admitted, ineligible entity. Their only legal nexus to writing insurance in this state

is by essentially piggybacking on Underwriters at Lloyd’s, London eligibility. The syndicates are

borrowing Underwriters at Lloyd’s, London’s license in order to operate in Texas from foreign

shores.     The Lloyd’s Policy demonstrates this alarming trend and contains the following

participating syndicates and their share of the risk under the Lloyd’s Policy:




                                                   7
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 50 of 149




4.9      None of these insurers are licensed to write insurance in Texas. None are admitted carriers.

None are have complied with any Texas regulatory requirement. Each of these foreign entities is

borrowing Underwriters at Lloyd’s, London’s eligibility to write insurance in Texas, to the

detriment of business consumer in Texas and the Plaintiff.

4.10     Immediately after Harvey, Plaintiff filed a claim with the Carriers alerting them of the

damages sustained in paragraph 4.4 above (“the Claim”). Plaintiff’s sense of security from his

contractual relationship with the Carriers would prove illusory as the Carriers each began their

investigation and handling of the Claim.

Defendants’ Claim Handling

4.11     According to the Lloyd’s Policy, the parties contracted to have Vericlaim, Inc., 2500

Wilcrest #203, Houston, TX 77042 as the adjuster to adjust the Claim. Unfortunately, the Carriers

breached this provision and assigned Engle Martin as the adjusting company to adjust the claim

on the Carriers’ behalf. In violation of the insurance code, the Carriers delegated its duty to handle

its claim to Engle & Martin. Engle Martin then assigned its employees, John Miller and Ken

Brown, to handle the Claim. To Plaintiff’s detriment, the Carriers assigned Engle Martin because

Engle Martin has a long-standing relationship with the Carriers and wrongfully denies valid claims

on behalf of the Carriers to ensure the Carriers’ profitability and Engle Martin’s repeat business.
                                                  8
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 51 of 149



Engle Martin holds itself out as having an extensive relationship with Lloyd’s of London

brokerages, syndicates, and excess & surplus lines carriers.

4.12     The Defendants’ claims-handling process, or lack thereof, resulted in a wrongful denial

despite the substantial facts, physical evidence, obvious wind damages, and meteorological data

from Hurricane Harvey. Plaintiff hired various professionals to substantiate covered damages and

cost to repair to the Carriers and Engle Martin. Plaintiff provided the professionals’ line item cost

to repair the damaged property, 24-page expert report explaining why the damages are covered,

ordinance of law analysis, weather analysis, over 631 photos substantiating the covered damages,

and HVAC report.

4.13     Defendants unreasonably pinned the loss on anything but the wind in an attempt designed

to save the Carriers millions of dollars they owe for covered damages under the Lloyd’s Policy,

the Endurance Policy, and the Colony Policy. Engle Martin apparently inspected the property

twice.    Although Defendants have, to date, provided no clear documentation of their own

inspection or findings, they denied the claim in full on July 6, 2018.

4.14     Engle Martin’s denial letter cut and paste inapplicable policy exclusions and failed to give

Plaintiff a reasonable explanation of how the exclusions apply to the Claim. Engle Martin

wrongfully denied the Claim by using its standard form letter stating that the damages found were

a result of “wear and tear, improper installation, and deficient conditions, and the interior damage

was not caused by any storm-created openings during the Lloyd’s, Endurance, and Colony Policy

period.” The Defendants made numerous misrepresentations by cutting and pasting inapplicable

policy provisions. No estimates of damages were ever provided to Plaintiff. Furthermore, the

Carriers correspondence between themselves demonstrates the fact that they were aware the

Property sustained damages and coverage for the damages was under the applicable deductible.
                                                  9
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 52 of 149



Despite this fact, the Carriers told Engle Martin not to issue payment for the Claim even though

their liability under tier policies were reasonable clear during the claims handling process.

4.15   Engle Martin’s adjusters were improperly trained by the Carriers. In fact, the Carriers

provided Engle Martin and Miller no training whatsoever nor did they examine Engle Martin’s

adjuster qualifications.   Furthermore, Engle Martin was not the proper adjusting company

according to the Lloyd’s Policy.

4.16   Next, Engle Martin and the Carriers conspired with and hired J.S. Held, LLC after Plaintiff

submitted the documents substantiating covered damages. J.S. Held, LLC is another bias company

that has a long-standing relationship with Engle Martin and the Carriers. J.S. Held writes the

majority of the engineering reports that fraudulently and wrongfully deny coverage on behalf of

the Carriers and Engle Martin in Texas. J.S. Held routinely sponsors and presents at insurance

backed conferences with Engle Martin. The defendants relied on J.S. Held’s biased report that

contains numerous paragraphs copied and pasted from J.S. Held’s systematic denial

recommendation it routinely provides the Carriers.

4.17   Defendants misrepresented to Plaintiff that the damages to the Property was not covered

under the Lloyd’s Policy, even though the damages were caused by Harvey. Defendants’ conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

4.18   Unfortunately, Defendants delayed payment for Plaintiff’s necessary and covered property

damages covered by the Lloyd’s Policy, the Endurance Policy, and the Colony Policy. Given the

repeated delays of payment, Plaintiff has been subjected to significant economic impact, and

physical damage. In addition, Plaintiff has suffered financial harm and damages as a result of

Defendants’ denials and repeated delays. The significant effect of Defendants’ wrongful and

unjustified delays, however, is still uncompensated. Plaintiff is still unable to properly repair the
                                                 10
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 53 of 149



Property since the Carriers have paid zero dollars for the covered damages and professional fees

under the Lloyd’s Policy. The amount of damages Plaintiff’s experts presented the Carriers fall

within the liability of coverage under the Lloyd’s Policy, the Endurance Policy, and the Colony

Policy.

4.19      To this day, the Carriers have refused to pay for any covered damages under the Lloyd’s

Policy, Endurance Policy, and Colony Policy. As a result of Defendants’ acts and/or omissions,

Plaintiff was required to retain an attorney to prosecute its claim for insurance benefits.

4.20      On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section 542A of the

Texas Insurance Code. Section 542A.003 requires detailed, comprehensive pre-suit notice that is

intended to make the claims litigation process more transparent and potentially avoid unnecessary

lawsuits. Upon receiving notice, an insurer has a right to conduct an inspection and even make an

offer to avoid litigation. When an insurance company utilizes Section 542A properly, an insurance

carrier and insured can avoid protracted litigation over a clear claim.

4.21      In compliance with Section 542A.003, Plaintiff gave its pre-suit notice on November 11,

2018. The pre-suit notice provided a comprehensive outline of Plaintiff’s claim, damages, and

quantified the loss at that point in time.

                   FIRST CAUSE OF ACTION – BREACH OF CONTRACT

5.1       Each of the foregoing paragraphs is incorporated by reference in the following:

5.2.      As outlined above, the Carriers had a contract of insurance with Plaintiff. The Carriers

breached the contract by its failure/and or refusal to pay for covered damages under the Lloyd’s

Policy, the Endurance Policy, and the Colony Policy. The Carriers also breached their contract

with Plaintiff by assigning Engle Martin as the adjusting company. As a result of the Carrier’s

breach, Plaintiff suffered legal damages.
                                                 11
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 54 of 149



      SECOND CAUSE OF ACTION – VIOLATIONS OF TEXAS INSURANCE CODE

6.1      Each of the foregoing paragraphs is incorporated by reference in the following:

6.2      Defendants misrepresented to Plaintiff a material fact or policy provision relating to

coverage at issue in violation of TEX. INS. CODE § 541.060 (a)(1).

6.3      Defendants unfair settlement practices, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though liability under

the Lloyd’s Policy had become reasonably clear, constitutes a violation of TEX. INS. CODE §

541.060(a)(2)(A).

6.4      Defendants failed to provide promptly a reasonable explanation, in relation to the facts or

applicable law, for the denial of a claim, in violation of TEX. INS. CODE § 541.060(a)(3).

6.5      Defendants failed to adopt and implement reasonable standards for the prompt

investigation of claims arising under its policies.

6.6      Defendants failed within a reasonable time to affirm or deny coverage of a claim to a

policyholder; or submit a proper reservation of rights to a policyholder in violations of TEX. INS.

CODE § 541.060(a)(4).

6.7      Defendants refused to pay the Claim without conducting a reasonable investigation with

respect to the Claim in violation of TEX. INS. CODE § 541.060(a)(7).

6.8      Defendants misrepresented the insurance policy under which it affords property coverage

to Plaintiff, by making an untrue statement of material fact, in violation of TEX. INS. CODE §

541.061 (1).

6.9      Defendants misrepresented the insurance policy under which it affords Property coverage

to Plaintiff by failing to state a material fact that is necessary to make other statements made not

misleading, in violation of TEX. INS. CODE § 541.061 (2).
                                                  12
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 55 of 149



6.10     Defendants misrepresented the insurance policy under which it affords property coverage

to Plaintiff by making a statement in such a manner as to mislead a reasonably prudent person to

a false conclusion of material fact and failing to disclose a matter required by law to be disclosed,

in violation of TEX. INS. CODE § 541.061 (3) and TEX. INS. CODE § 541.0002 (1).

6.11     Defendants failed to acknowledge within reasonable promptness pertinent communications

relating to Plaintiff’s claim arising under Plaintiff’s insurance policy.

6.12     Defendants knowingly committed the foregoing acts, with actual knowledge of the falsity,

unfairness, or deception of the foregoing acts and practices, in violation of TEX. INS. CODE §

541.002 (1).

               THIRD CAUSE OF ACTION – PROMPT PAYMENT OF CLAIM

7.1      Each of the foregoing paragraphs is incorporated by reference in the following:

7.2      Plaintiff is entitled to interest and attorney fees for violating the Texas Insurance Code,

Prompt Payment of claims TEX. INS. CODE §542.051 et. seq.

7.3      The Carriers failed to acknowledge receipt of the Claim in violation of TEX. INS. CODE

§542.055(a)(1).

7.4      The Carriers failed to timely commence investigation of the Claim or to request from

Plaintiff any additional items, statements or forms that the Carriers reasonably believe to be

required from Plaintiff in violation of TEX. INS. CODE §542.055(a)(2)-(3).

7.5      The Carriers failed to notify Plaintiff in writing of its acceptance or rejection of the Claim

not later than the 15th business day after receipt of all items, statements and forms required by

Carriers in violation of TEX. INS. CODE §542.056(a).

7.6      The Carriers delayed the payment of Plaintiff’s claim following its receipt of all items,

statements, and forms reasonably requested and required, longer than the amount of time provided
                                                  13
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 56 of 149



for under TEX. INS. CODE §542.058(a).

7.7      Each of the actions described herein were done knowingly as described in the Texas

Insurance Code and were the producing cause of Plaintiff’s damages.

7.8      Plaintiff makes a claim for statutory interest penalties along with reasonable attorney’s fees

for violation of Texas Insurance Code Subchapter B pursuant to TEX. INS. CODE §542.060.

                     FOURTH CAUSE OF ACTION – BREACH OF DUTY
                          OF GOOD FAITH & FAIR DEALING

8.1      Each of the foregoing paragraphs is incorporated by reference in the following:

8.2      The Carriers, as the property coverage insurers, had a non-delegable duty to deal fairly and

in good faith with Plaintiff in the processing of the Claim. The Carriers breached this duty by

refusing to properly investigate and effectively denying insurance benefits. The Carriers knew or

should have known that there was no reasonable basis for denying or delaying the required

benefits. As a result of the Carriers’ breach of these legal duties, Plaintiff suffered legal damages.

             FIFTH CAUSE OF ACTION – BAD FAITH PUNITIVE DAMAGES

9.1      Each of the foregoing paragraphs is incorporated by reference in the following:

9.2      Defendants acted fraudulently and with malice in denying and delaying Plaintiff’s claim

for benefits. Defendants had actual subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of Plaintiff.

                      SIXTH CAUSE OF ACTION – DTPA VIOLATIONS

10.1     Each of the foregoing paragraphs is incorporated by reference in the following:

10.2     The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides additional

protections to consumers who are victims of deceptive, improper, or illegal practices. Defendants’

violations of The Texas Insurance Code, as set forth herein, specifically violates the DTPA as well.

                                                  14
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 57 of 149



Defendants has also acted unconscionably, as that term is defined under the DTPA

10.3   Each of the actions described herein were done “knowingly” as that term is used in the

DTPA and were a producing cause of Plaintiff’s damages.

                                         KNOWLEDGE

11.1   Each of the acts described above, together and singularly, was done “knowingly” as that

term is used in the Texas Insurance Code and were a producing cause of Plaintiff’s damages.

                                           DAMAGES

12.1   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

12.2   Plaintiff is entitled to the actual damages resulting from the Defendants’ violations of the

law. These damages include consequential damages to its economic welfare from the wrongful

denial and delay of benefits including the loss of the Property and business; and the other actual

damages permitted by law. In addition, Plaintiff is entitled to exemplary damages.

12.3   For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which is

the amount of Plaintiff’s claim less the applicable deductible, together with attorney’s fees.

12.4   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Lloyd’s Policy, the Endurance Policy, and the Colony Policy, court costs, and

attorney’s fees. For knowing conduct of the acts described above, Plaintiff ask for three times

their actual damages. TEX. INS. CODE § 541.152.

12.5   Plaintiff is entitled to statutory interest as damages under the Texas Insurance Code

542.060(c).

12.6   Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum legal
                                                 15
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 58 of 149



rate.

12.7    Plaintiff is entitled to the recovery of attorneys’ fees pursuant to TEX. CIV. PRAC. & REM.

CODE §38.001, TEX. INS. CODE §542.060(a)-(b), the TEX. BUS. & COMMERCE CODE §17.50 and

TEX. CIV. PRAC. & REM. CODE §37.009.

12.8    As a result of the Defendants’ acts and/or omissions, Plaintiff has sustained damages in

excess of the minimum jurisdictional limits of this Court.

                                  CONDITIONS PRECEDENT

13.1    All conditions precedent to Plaintiff’s right to recover have been fully performed or have

been waived by Defendants.

                                   DISCOVERY REQUESTS

14.1    Pursuant to Texas Rules of Civil Procedure 194, Plaintiff requests that each Defendant

disclose, within (50) days of service of this request, the information or materials described in Texas

Rule of Civil Procedure 194.2(a)-(l).

14.2    Defendants are requested to respond to the interrogatories and requests for production,

attached as Exhibit “A” within fifty (50) days, in accordance with the instructions stated therein.

                                         JURY DEMAND
        Plaintiff hereby demands a trial by jury. The necessary jury fee has been paid.




                                                 16
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 59 of 149



                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this court site Defendants

to appear and answer herein and that Plaintiff have judgment taken against Defendants and

recovers from Defendants all damages allowed by law, and that Plaintiff be awarded attorneys’

fees for trial and any appeal of this case, for pre-judgment and post judgment interest as allowed

by law, costs of court, and such other and further relief, both general and special, at law or in

equity, to which Plaintiff is justly entitled.

                                        Respectfully submitted,
                                        BARTON LAW FIRM

                                        By:      /s/ Daniel P. Barton
                                                 Daniel P. Barton
                                                 State Bar No.: 00789774
                                                 dbarton@bartonlawgroup.com
                                                 Matthew J. Worrall
                                                 State Bar No. 24070883
                                                 mworrall@barrtonlawgroup.com
                                                 1201 Shepherd Drive
                                                 Houston, Texas 77007
                                                 (713) 227-4747- Telephone
                                                 (713) 621-5900 – Fax




                                                   17
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 60 of 149



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing instrument has been served
on the following known counsel of record via the Court’s electronic filing system, on July 26,
2019, to the following counsel of record:

Kristin C. Cummings
kcummings@zelle.com
Lindsey P. Bruning
lbruning@zelle.com
Zelle LLP
901 Main Street, Suite 4000
Dallas, Texas 75202-3975
Facsimile: 214-760-8994



                                             /s/ Daniel P. Barton
                                             Daniel P. Barton




                                                18
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 61 of 149




                 EXHIBIT B4
           PLAINTIFFS’ SECOND AMENDED PETITION
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 62 of 149



                                    CAUSE NO: 2019-04625

 GUARDIAN EQUITY MANAGEMENT,                     §            IN THE DISTRICT COURT
 LLC AND 2015 SHOPPING MALL                      §
 BUSINESS, LLC A/K/A PLAZA PASEO                 §
                                                 §
                       Plaintiff,                §
                                                 §           HARRIS COUNTY, TEXAS
 V.                                              §
                                                 §
 UNDERWRITERS AT LLOYD’S,                        §
 LONDON, SUBSCRIBING TO POLICY                   §
 NUMBER B1263EW0000217, ENGLE                    §
 MARTIN & ASSOCIATES, LLC, AND                   §            11TH JUDICIAL DISTRICT
 JOHN MILLER                                     §
                                                 §
                           Defendants.           §


                      PLAINTIFFS’ SECOND AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, GUARDIAN EQUITY MANAGEMENT, LLC (“Guardian Equity”),

2015 SHOPPING MALL BUSINESS, LLC A/K/A PLAZA PASEO (“Plaza Paseo”), and STONE

LEGACY GROUP, LLC (“Stone Legacy”)(collectively referred to as “Plaintiff”), and files this

Second Amended Petition against Defendants, UNDERWRITERS AT LLOYD’S, LONDON,

SUBSCRIBING TO POLICY NUMBER B1263EW0000217 (“Underwriters”), SIRIUS

INTERNATIONAL INSURANCE CORPORATION (“Sirius”), ENDURANCE AMERICAN

SPECIALTY INSURANCE COMPANY (“Endurance”), COLONY INSURANCE COMPANY

(“Colony”)(collectively the “Carriers”), ENGLE MARTIN & ASSOCIATES, LLC (“Engle

Martin”), and JOHN MILLER (“Miller”) (collectively referred to as “Defendants”), and

respectfully would show this court as follows.



                                                 1
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 63 of 149



                                              PARTIES

1.1      Plaintiff, Guardian Equity, is a limited liability company with a principal place of business

in Harris County, Texas and owns the Property that is the subject of this lawsuit, which is located

in Harris County, Texas.

1.2      Plaintiff, Plaza Paseo, is a limited liability company with a principal place of business in

Harris County, Texas and owns the Property that is the subject of this lawsuit, which is located in

Harris County, Texas.

1.3.     Plaintiff, Stone Legacy, is a limited liability company with its principal place of business

in Harris County, Texas and the named insured under the insurance policies that are the subject of

this lawsuit.

1.4      Defendant, Underwriters, has appeared and answered.

1.5      Defendant, John Miller, has appeared and answered.

1.6      Defendant, Engle Martin, has appeared and answered.

1.7      Defendant, Sirius International Insurance Corporation, is a foreign insurance company

engaged in the business of insurance in Texas, operating for the purpose of accumulating monetary

profit. Sirius regularly conducts the business of insurance in a systematic and continuous manner

in the State of Texas. Sirius may be served with process by serving its registered agent via certified

mail, return receipt requested, to the Texas Insurance Commissioner at 333 Guadalupe Street,

Austin, Texas 78701. The Commissioner may forward citation and the Petition to this Defendant

at its mailing address and/or principal place of business at: Foley & Lardner LLP, 555 California

Street, Suite 1700, San Francisco, CA 94104-1520.

1.8      Defendant, Endurance American Specialty Insurance Company, is a foreign insurance

company engaged in the business of insurance in Texas, operating for the purpose of accumulating
                                                   2
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 64 of 149



monetary profit. Endurance regularly conducts the business of insurance in a systematic and

continuous manner in the State of Texas. Endurance’s counsel has agreed to waive service of

process in this case.

1.9      Defendant, Colony Insurance Company, is a foreign insurance company engaged in the

business of insurance in Texas, operating for the purpose of accumulating monetary profit. Colony

regularly conducts the business of insurance in a systematic and continuous manner in the State of

Texas. Colony may be served with process by serving its registered agent via certified mail, return

receipt requested, to the Texas Department of Insurance, 333 Guadalupe, Austin, Texas 78701

for further forwarding to General Counsel, Colony Insurance Company, P.O. Box 469011, San

Antonio, Texas 78246.

                                      DISCOVERY LEVEL

2.1      Plaintiff intends for discovery to be conducted under Level 2 of Rule 190 of the Texas

Rules of Civil Procedure.

                                  VENUE & JURISDICTION

3.1      Venue is proper in Harris County under TEX. CIV. PRAC. & REM. CODE 15.002(a)(1) as all

or a substantial part of the events or omissions giving rise to this claim occurred in Harris County.

In particular, the Property at issue and the adjustment of the claim by Defendants for losses under

the Lloyd’s Policy (including payments to be made to Plaintiff under the Lloyd’s Policy) were

conducted in Harris County, Texas.          Investigations and policy representations including

communications to and from Defendants and Plaintiff including telephone calls, mailings, and

other communications to Plaintiff occurred in Harris County, Texas.

3.2      The Court has jurisdiction over this controversy because the damages are within the

jurisdictional limits of this court. Additionally, the Lloyd’s Policy includes a Texas choice of law
                                                 3
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 65 of 149



and jurisdiction clause. Plaintiff is seeking monetary relief in an amount over $1,000,000. Plaintiff

reserves the right to modify the amount and type of relief sought in the future.

                                              FACTS

4.1      Plaintiff owns and operates the Plaza Paseo Mall in Harris County, Texas located at 171

Pasadena Town Square Mall, Pasadena, Texas (the “Plaza Paseo Mall” or the “Property”). The

following is aerial photo imagery depicts the enormous size of the Property at issue.




                                                 4
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 66 of 149



4.2      The Property’s roofing system is comprised of low-sloped roof sections primarily covered

with modified bitumen roofing, one low-sloped roof section that is covered with gravel

impregnated build-up roofing and multiple mono-sloped roof sections covered with modified

bitumen.

Hurricane Harvey and Plaintiff’s Claim for Covered Damages

4.3      On or about August 25, 2017, Hurricane Harvey, recognized as one of the most devastating

natural disasters in United States history, made landfall in Texas as a Category 4 hurricane with

wind speeds of up to 150 miles per hour. Hurricane Harvey’s winds and rain traveled along

southeast Texas wreaking billions of damages to private and public property in Harris County,

Texas including Pasadena, Texas. The Texas Governor Greg Abbott estimated that Hurricane

Harvey’s damages will total a historic $180 billion.

4.4      On or around August 26, 2017, Harvey’s extreme winds, hail, and rain, hit the Property

substantially damaging the Property. All of the Property’s roof systems, including windows and

skylights were substantially damaged by Harvey’s winds, hail and subsequent water. The roof

systems including the windows and skylights must be completely replaced from Harvey’s damage.

Additionally, the interior of the Property sustained substantial covered damages by Harvey’s storm

created openings, including but not limited to, portions of the main hallway, unit 353, unit 337,

unit 328 through 324, unit 320, the service hallway, unit 325, unit 321, unit 317, unit 316, unit

313, unit 300, unit 284, unit 273, unit 269, unit 264, unit 261, unit 257, unit 256, unit 253, the

service hallway between units 235 & 245, unit 245, unit 244, unit 237, unit 240, unit 236, unit 229,

unit 225, unit 213, unit 175, unit 143, unit 135, unit 136, unit 144, unit 132, unit 127, unit 123, unit

119, unit 124, unit 120, unit 116, unit 115, unit 108, unit 103, the mall storage, and the maintenance

shop. Furthermore, many of the A/C units require replacement due to Harvey’s damage to the
                                                   5
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 67 of 149



Property.

4.5      Although the Property received such devastating damage, Plaintiff felt secure and protected

by significant insurance coverage Plaintiff procured from the Carriers to insure the Property from

precisely this type of catastrophe. Before August 24, 2017, Underwriters, through the program

designed     by   Alesco,   sold   Plaintiff   a   primary   commercial     policy   identified   as

UMR:B1263EW0000217 whereby the Underwriters would provide commercial insurance

coverage for the Property in exchange for the timely payment of significant premiums (the

“Policy”). Sirius subscribed to the Lloyd’s Policy with the Underwriters and retained a 5% liability

share of the Lloyd’s Policy with the other Lloyd’s syndicates retaining 95% of the liability under

the Lloyd’s Policy. The Lloyd’s Policy provides coverage for covered damages to the Property

that occurred during the Lloyd’s Policy Period, from April 1, 2017 through April 1, 2018. The

Lloyd’s Policy includes coverage for damages caused by wind, hail, and water, to the Property’s

“Real and Personal Property,” which includes the Property’s Plaza Paseo Building. The coverages

include, but are not limited to, $5,000,000 per occurrence, $35,000,000.00 of Named Storm

coverage, Ordinance or Law Coverage A - For the Loss to The Undamaged Portions of the

Building, Ordinance or Law Coverage B - Demolition Cost Coverage, Ordinance or Law Coverage

C – Increased Cost of Construction Coverage, and Professional Fee Coverage.

4.6      Under the Lloyd’s Policy, Underwriters and Sirius are liable for the primary $5,000,000

layer of insurance under the Lloyd’s Policy. Endurance retained liability for the next $5,000,000

of coverage in excess of the primary $5,000,000 under the Lloyd’s Policy. Endurance’s excess

policy number is ESP30000290600 (the “Endurance Policy”). Colony retained liability for the

next $10,000,000 layer in coverage under the Lloyd’s Policy that is in excess of the first

$10,000,000 of coverage. Colony’s excess Policy is number XP264067 (the Colony Policy”).
                                                   6
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 68 of 149



4.7       Underwriters at Lloyd’s, London operates as the most prolific surplus lines, commercial

insurer in the State of Texas. In 2017 all surplus lines insurers operating in Texas wrote

approximately $5.5 billion in premiums. Of that, $1.5 billion was written by Underwriters at

Lloyd’s, London, with the next largest entity writing $250 million in premiums. Underwriters

leads the Texas markets as the largest participating insurance entity with approximately 28% of

the lucrative Texas market. Texas is one of the largest markets for Underwriters at Lloyd’s,

London representing 10% of the total $15 billion in premiums it writes annually in the United

States alone. Underwriters at Lloyd’s, London is not licensed in Texas despite its large Texas

market share. In Texas, Underwriters at Lloyd’s, London operates as an unlicensed surplus lines

insurer that is not admitted as an insurer in the state.

4.8       Institutional investors, typically international insurance companies, compromise the

members that form most Underwriters at Lloyd’s, London syndicates operating in Texas. These

alien syndicates are nothing more than foreign insurance companies utilizing Underwriters at

Lloyd’s, London’s eligibility to write insurance in the lucrative Texas market to Texas business

owner’s detriment. The Lloyd’s Policy is a prime example of this abuse. The Lloyd’s Policy was

underwritten by distinct Underwriters at Lloyd’s, London syndicates, each of whom is a foreign,

unlicensed, non-admitted, ineligible entity. Their only legal nexus to writing insurance in this state

is by essentially piggybacking on Underwriters at Lloyd’s, London eligibility. The syndicates are

borrowing Underwriters at Lloyd’s, London’s license in order to operate in Texas from foreign

shores.     The Lloyd’s Policy demonstrates this alarming trend and contains the following

participating syndicates and their share of the risk under the Lloyd’s Policy:




                                                   7
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 69 of 149




4.9      None of these insurers are licensed to write insurance in Texas. None are admitted carriers.

None are have complied with any Texas regulatory requirement. Each of these foreign entities is

borrowing Underwriters at Lloyd’s, London’s eligibility to write insurance in Texas, to the

detriment of business consumer in Texas and the Plaintiff.

4.10     Immediately after Harvey, Plaintiff filed a claim with the Carriers alerting them of the

damages sustained in paragraph 4.4 above (“the Claim”). Plaintiff’s sense of security from his

contractual relationship with the Carriers would prove illusory as the Carriers each began their

investigation and handling of the Claim.

Defendants’ Claim Handling

4.11     According to the Lloyd’s Policy, the parties contracted to have Vericlaim, Inc., 2500

Wilcrest #203, Houston, TX 77042 as the adjuster to adjust the Claim. Unfortunately, the Carriers

breached this provision and assigned Engle Martin as the adjusting company to adjust the claim

on the Carriers’ behalf. In violation of the insurance code, the Carriers delegated its duty to handle

its claim to Engle & Martin. Engle Martin then assigned its employees, John Miller and Ken

Brown, to handle the Claim. To Plaintiff’s detriment, the Carriers assigned Engle Martin because

Engle Martin has a long-standing relationship with the Carriers and wrongfully denies valid claims

on behalf of the Carriers to ensure the Carriers’ profitability and Engle Martin’s repeat business.
                                                  8
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 70 of 149



Engle Martin holds itself out as having an extensive relationship with Lloyd’s of London

brokerages, syndicates, and excess & surplus lines carriers.

4.12     The Defendants’ claims-handling process, or lack thereof, resulted in a wrongful denial

despite the substantial facts, physical evidence, obvious wind damages, and meteorological data

from Hurricane Harvey. Plaintiff hired various professionals to substantiate covered damages and

cost to repair to the Carriers and Engle Martin. Plaintiff provided the professionals’ line item cost

to repair the damaged property, 24-page expert report explaining why the damages are covered,

ordinance of law analysis, weather analysis, over 631 photos substantiating the covered damages,

and HVAC report.

4.13     Defendants unreasonably pinned the loss on anything but the wind in an attempt designed

to save the Carriers millions of dollars they owe for covered damages under the Lloyd’s Policy,

the Endurance Policy, and the Colony Policy. Engle Martin apparently inspected the property

twice.    Although Defendants have, to date, provided no clear documentation of their own

inspection or findings, they denied the claim in full on July 6, 2018.

4.14     Engle Martin’s denial letter cut and paste inapplicable policy exclusions and failed to give

Plaintiff a reasonable explanation of how the exclusions apply to the Claim. Engle Martin

wrongfully denied the Claim by using its standard form letter stating that the damages found were

a result of “wear and tear, improper installation, and deficient conditions, and the interior damage

was not caused by any storm-created openings during the Lloyd’s, Endurance, and Colony Policy

period.” The Defendants made numerous misrepresentations by cutting and pasting inapplicable

policy provisions. No estimates of damages were ever provided to Plaintiff. Furthermore, the

Carriers correspondence between themselves demonstrates the fact that they were aware the

Property sustained damages and coverage for the damages was under the applicable deductible.
                                                  9
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 71 of 149



Despite this fact, the Carriers told Engle Martin not to issue payment for the Claim even though

their liability under tier policies were reasonable clear during the claims handling process.

4.15   Engle Martin’s adjusters were improperly trained by the Carriers. In fact, the Carriers

provided Engle Martin and Miller no training whatsoever nor did they examine Engle Martin’s

adjuster qualifications.   Furthermore, Engle Martin was not the proper adjusting company

according to the Lloyd’s Policy.

4.16   Next, Engle Martin and the Carriers conspired with and hired J.S. Held, LLC after Plaintiff

submitted the documents substantiating covered damages. J.S. Held, LLC is another bias company

that has a long-standing relationship with Engle Martin and the Carriers. J.S. Held writes the

majority of the engineering reports that fraudulently and wrongfully deny coverage on behalf of

the Carriers and Engle Martin in Texas. J.S. Held routinely sponsors and presents at insurance

backed conferences with Engle Martin. The defendants relied on J.S. Held’s biased report that

contains numerous paragraphs copied and pasted from J.S. Held’s systematic denial

recommendation it routinely provides the Carriers.

4.17   Defendants misrepresented to Plaintiff that the damages to the Property was not covered

under the Lloyd’s Policy, even though the damages were caused by Harvey. Defendants’ conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

4.18   Unfortunately, Defendants delayed payment for Plaintiff’s necessary and covered property

damages covered by the Lloyd’s Policy, the Endurance Policy, and the Colony Policy. Given the

repeated delays of payment, Plaintiff has been subjected to significant economic impact, and

physical damage. In addition, Plaintiff has suffered financial harm and damages as a result of

Defendants’ denials and repeated delays. The significant effect of Defendants’ wrongful and

unjustified delays, however, is still uncompensated. Plaintiff is still unable to properly repair the
                                                 10
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 72 of 149



Property since the Carriers have paid zero dollars for the covered damages and professional fees

under the Lloyd’s Policy. The amount of damages Plaintiff’s experts presented the Carriers fall

within the liability of coverage under the Lloyd’s Policy, the Endurance Policy, and the Colony

Policy.

4.19      To this day, the Carriers have refused to pay for any covered damages under the Lloyd’s

Policy, Endurance Policy, and Colony Policy. As a result of Defendants’ acts and/or omissions,

Plaintiff was required to retain an attorney to prosecute its claim for insurance benefits.

4.20      On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section 542A of the

Texas Insurance Code. Section 542A.003 requires detailed, comprehensive pre-suit notice that is

intended to make the claims litigation process more transparent and potentially avoid unnecessary

lawsuits. Upon receiving notice, an insurer has a right to conduct an inspection and even make an

offer to avoid litigation. When an insurance company utilizes Section 542A properly, an insurance

carrier and insured can avoid protracted litigation over a clear claim.

4.21      In compliance with Section 542A.003, Plaintiff gave its pre-suit notice on November 11,

2018. The pre-suit notice provided a comprehensive outline of Plaintiff’s claim, damages, and

quantified the loss at that point in time.

                   FIRST CAUSE OF ACTION – BREACH OF CONTRACT

5.1       Each of the foregoing paragraphs is incorporated by reference in the following:

5.2.      As outlined above, the Carriers had a contract of insurance with Plaintiff. The Carriers

breached the contract by its failure/and or refusal to pay for covered damages under the Lloyd’s

Policy, the Endurance Policy, and the Colony Policy. The Carriers also breached their contract

with Plaintiff by assigning Engle Martin as the adjusting company. As a result of the Carrier’s

breach, Plaintiff suffered legal damages.
                                                 11
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 73 of 149



      SECOND CAUSE OF ACTION – VIOLATIONS OF TEXAS INSURANCE CODE

6.1      Each of the foregoing paragraphs is incorporated by reference in the following:

6.2      Defendants misrepresented to Plaintiff a material fact or policy provision relating to

coverage at issue in violation of TEX. INS. CODE § 541.060 (a)(1).

6.3      Defendants unfair settlement practices, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though liability under

the Lloyd’s Policy had become reasonably clear, constitutes a violation of TEX. INS. CODE §

541.060(a)(2)(A).

6.4      Defendants failed to provide promptly a reasonable explanation, in relation to the facts or

applicable law, for the denial of a claim, in violation of TEX. INS. CODE § 541.060(a)(3).

6.5      Defendants failed to adopt and implement reasonable standards for the prompt

investigation of claims arising under its policies.

6.6      Defendants failed within a reasonable time to affirm or deny coverage of a claim to a

policyholder; or submit a proper reservation of rights to a policyholder in violations of TEX. INS.

CODE § 541.060(a)(4).

6.7      Defendants refused to pay the Claim without conducting a reasonable investigation with

respect to the Claim in violation of TEX. INS. CODE § 541.060(a)(7).

6.8      Defendants misrepresented the insurance policy under which it affords property coverage

to Plaintiff, by making an untrue statement of material fact, in violation of TEX. INS. CODE §

541.061 (1).

6.9      Defendants misrepresented the insurance policy under which it affords Property coverage

to Plaintiff by failing to state a material fact that is necessary to make other statements made not

misleading, in violation of TEX. INS. CODE § 541.061 (2).
                                                  12
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 74 of 149



6.10     Defendants misrepresented the insurance policy under which it affords property coverage

to Plaintiff by making a statement in such a manner as to mislead a reasonably prudent person to

a false conclusion of material fact and failing to disclose a matter required by law to be disclosed,

in violation of TEX. INS. CODE § 541.061 (3) and TEX. INS. CODE § 541.0002 (1).

6.11     Defendants failed to acknowledge within reasonable promptness pertinent communications

relating to Plaintiff’s claim arising under Plaintiff’s insurance policy.

6.12     Defendants knowingly committed the foregoing acts, with actual knowledge of the falsity,

unfairness, or deception of the foregoing acts and practices, in violation of TEX. INS. CODE §

541.002 (1).

               THIRD CAUSE OF ACTION – PROMPT PAYMENT OF CLAIM

7.1      Each of the foregoing paragraphs is incorporated by reference in the following:

7.2      Plaintiff is entitled to interest and attorney fees for violating the Texas Insurance Code,

Prompt Payment of claims TEX. INS. CODE §542.051 et. seq.

7.3      The Carriers failed to acknowledge receipt of the Claim in violation of TEX. INS. CODE

§542.055(a)(1).

7.4      The Carriers failed to timely commence investigation of the Claim or to request from

Plaintiff any additional items, statements or forms that the Carriers reasonably believe to be

required from Plaintiff in violation of TEX. INS. CODE §542.055(a)(2)-(3).

7.5      The Carriers failed to notify Plaintiff in writing of its acceptance or rejection of the Claim

not later than the 15th business day after receipt of all items, statements and forms required by

Carriers in violation of TEX. INS. CODE §542.056(a).

7.6      The Carriers delayed the payment of Plaintiff’s claim following its receipt of all items,

statements, and forms reasonably requested and required, longer than the amount of time provided
                                                  13
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 75 of 149



for under TEX. INS. CODE §542.058(a).

7.7      Each of the actions described herein were done knowingly as described in the Texas

Insurance Code and were the producing cause of Plaintiff’s damages.

7.8      Plaintiff makes a claim for statutory interest penalties along with reasonable attorney’s fees

for violation of Texas Insurance Code Subchapter B pursuant to TEX. INS. CODE §542.060.

                     FOURTH CAUSE OF ACTION – BREACH OF DUTY
                          OF GOOD FAITH & FAIR DEALING

8.1      Each of the foregoing paragraphs is incorporated by reference in the following:

8.2      The Carriers, as the property coverage insurers, had a non-delegable duty to deal fairly and

in good faith with Plaintiff in the processing of the Claim. The Carriers breached this duty by

refusing to properly investigate and effectively denying insurance benefits. The Carriers knew or

should have known that there was no reasonable basis for denying or delaying the required

benefits. As a result of the Carriers’ breach of these legal duties, Plaintiff suffered legal damages.

             FIFTH CAUSE OF ACTION – BAD FAITH PUNITIVE DAMAGES

9.1      Each of the foregoing paragraphs is incorporated by reference in the following:

9.2      Defendants acted fraudulently and with malice in denying and delaying Plaintiff’s claim

for benefits. Defendants had actual subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of Plaintiff.

                      SIXTH CAUSE OF ACTION – DTPA VIOLATIONS

10.1     Each of the foregoing paragraphs is incorporated by reference in the following:

10.2     The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides additional

protections to consumers who are victims of deceptive, improper, or illegal practices. Defendants’

violations of The Texas Insurance Code, as set forth herein, specifically violates the DTPA as well.

                                                  14
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 76 of 149



Defendants has also acted unconscionably, as that term is defined under the DTPA

10.3   Each of the actions described herein were done “knowingly” as that term is used in the

DTPA and were a producing cause of Plaintiff’s damages.

                                         KNOWLEDGE

11.1   Each of the acts described above, together and singularly, was done “knowingly” as that

term is used in the Texas Insurance Code and were a producing cause of Plaintiff’s damages.

                                           DAMAGES

12.1   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

12.2   Plaintiff is entitled to the actual damages resulting from the Defendants’ violations of the

law. These damages include consequential damages to its economic welfare from the wrongful

denial and delay of benefits including the loss of the Property and business; and the other actual

damages permitted by law. In addition, Plaintiff is entitled to exemplary damages.

12.3   For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which is

the amount of Plaintiff’s claim less the applicable deductible, together with attorney’s fees.

12.4   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Lloyd’s Policy, the Endurance Policy, and the Colony Policy, court costs, and

attorney’s fees. For knowing conduct of the acts described above, Plaintiff ask for three times

their actual damages. TEX. INS. CODE § 541.152.

12.5   Plaintiff is entitled to statutory interest as damages under the Texas Insurance Code

542.060(c).

12.6   Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum legal
                                                 15
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 77 of 149



rate.

12.7    Plaintiff is entitled to the recovery of attorneys’ fees pursuant to TEX. CIV. PRAC. & REM.

CODE §38.001, TEX. INS. CODE §542.060(a)-(b), the TEX. BUS. & COMMERCE CODE §17.50 and

TEX. CIV. PRAC. & REM. CODE §37.009.

12.8    As a result of the Defendants’ acts and/or omissions, Plaintiff has sustained damages in

excess of the minimum jurisdictional limits of this Court.

                                  CONDITIONS PRECEDENT

13.1    All conditions precedent to Plaintiff’s right to recover have been fully performed or have

been waived by Defendants.

                                   DISCOVERY REQUESTS

14.1    Pursuant to Texas Rules of Civil Procedure 194, Plaintiff requests that each Defendant

disclose, within (50) days of service of this request, the information or materials described in Texas

Rule of Civil Procedure 194.2(a)-(l).

14.2    Defendants are requested to respond to the interrogatories and requests for production,

attached as Exhibit “A” within fifty (50) days, in accordance with the instructions stated therein.

                                         JURY DEMAND
        Plaintiff hereby demands a trial by jury. The necessary jury fee has been paid.




                                                 16
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 78 of 149



                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this court site Defendants

to appear and answer herein and that Plaintiff have judgment taken against Defendants and

recovers from Defendants all damages allowed by law, and that Plaintiff be awarded attorneys’

fees for trial and any appeal of this case, for pre-judgment and post judgment interest as allowed

by law, costs of court, and such other and further relief, both general and special, at law or in

equity, to which Plaintiff is justly entitled.

                                        Respectfully submitted,
                                        BARTON LAW FIRM

                                        By:      /s/ Daniel P. Barton
                                                 Daniel P. Barton
                                                 State Bar No.: 00789774
                                                 dbarton@bartonlawgroup.com
                                                 Matthew J. Worrall
                                                 State Bar No. 24070883
                                                 mworrall@barrtonlawgroup.com
                                                 1201 Shepherd Drive
                                                 Houston, Texas 77007
                                                 (713) 227-4747- Telephone
                                                 (713) 621-5900 – Fax




                                                   17
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 79 of 149



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing instrument has been served
on the following known counsel of record pursuant to the Texas Rules of Civil Procedure, on
August 16, 2019, to the following counsel of record:

Kristin C. Cummings
kcummings@zelle.com
Lindsey P. Bruning
lbruning@zelle.com
Zelle LLP
901 Main Street, Suite 4000
Dallas, Texas 75202-3975
Facsimile: 214-760-8994

Anthony Miller
AMiller@gpm-law.com
James Erdle
JErdle@gpm-law.com
Joe Zopolsky
JZopolsky@gpm-law.com
Glast, Phillips & Murray, P.C.
14801 Quorum Drive, Suite 500
Dallas, Texas 75254-1449
Facsimile: 972.419.8329



                                             /s/ Daniel P. Barton
                                             Daniel P. Barton




                                                18
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 80 of 149




                 EXHIBIT B5
        DEFENDANT ENDURANCE’S ORIGINAL ANSWER
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 81 of 149                            9/6/2019 5:21 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 36607891
                                                                                                       By: Lewis John-Miller
                                                                                                   Filed: 9/6/2019 5:21 PM

                                      CAUSE NO. 2019-04625

GUARDIAN EQUITY MANAGEMENT                       §                     IN THE DISTRICT COURT
LLC AND 2015 SHOPPING MALL                       §
BUSINESS, LLC AK/A PLAZA PASEO,                  §
                                                 §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                                       11TH JUDICIAL DISTRICT
                                                 §
UNDERWRITERS AT LLOYD’S                          §
LONDON, SUBSCRIBING TO POLICY                    §
NUMBER B1263EW0000217, ENGLE                     §
MARTIN & ASSOCIATES, LLC, and                    §
JOHN MILLER,                                     §
                                                 §
         Defendants.                             §                     HARRIS COUNTY, TEXAS

              DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
                              ORIGINAL ANSWER

         Defendant Endurance American Specialty Company (“Endurance”) files this, its

Original Answer, and would respectfully show the following:

                                                  I.

                                       GENERAL DENIAL

         1.      Endurance, in accordance with Rule 92 of the Texas Rules of Civil Procedure,

denies generally each and every allegation in Plaintiff’s Second Amended Petition and demands

strict proof thereof.

                                                  II.

                                   AFFIRMATIVE DEFENSES

         2.      Plaintiffs’ Second Amended Petition fails to state a claim against Defendants upon

which relief can be granted.

         3.      Plaintiffs’ claims are subject to all terms, conditions, limitations, and exclusions

contained in the applicable policy number ESP30000290600 and any endorsements attached



DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
ORIGINAL ANSWER - Page 1 of 4
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 82 of 149



thereto (the “Policy”). The Policy speaks for itself and is the best evidence of any coverage it

provides.

       4.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed under the Policy was pre-existing and/or did not occur within the applicable

Policy period. More specifically, Plaintiffs’ claims are barred because of the admitted age of the

roof in question, and Plaintiffs’ failures and/or the failures of their predecessors-in-interest to

maintain properly the roof in a state of good repair.

       5.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed by Plaintiffs was not caused by (or did not result from) a covered cause of loss

as required by the Policy.

       6.      Plaintiffs’ claims are barred, in whole or in part to the extent the damage claimed

by Plaintiff was caused by an excluded cause of loss under the terms of the Policy.

       7.      Plaintiffs’ claims are barred, in whole or in part, by the Policy’s exclusion(s)

and/or limited coverage for categories of damage, e.g., to the interior of any building or structure,

or to personal property.

       8.      Plaintiffs’ claims are otherwise barred, in whole or in part, by the Policy’s terms,

conditions, and limitations, and again, the Policy speaks for itself.

       9.      A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to

benefits under the Policy. Endurance and their employees, agents, representatives, and adjusters

are entitled to value claims differently from its policyholders without facing bad faith or extra-

contractual liability. Defendants would show that a bona fide controversy exists regarding the

scope of any alleged covered loss.

       10.     Plaintiff’s claims are barred in whole or in part because conditions precedent to



DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
ORIGINAL ANSWER - Page 2 of 4
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 83 of 149



potentially trigger any obligation or duty under the terms of the Endurance policy have not been

met including, without limitation, the requirement of exhaustion of the underlying primary

limits.

          11.    Plaintiffs’ claims of bad faith or other misdeeds or failures under the Insurance

Code or otherwise as against all “Defendants” in the conjunctive do not apply to Endurance

which, as an excess carrier, had little or no knowledge regarding the handling of the claim prior

to 2019, and Endurance was not involved with the claims-handling process until the filing of this

lawsuit.

          12.    To the extent Plaintiffs have asserted claims against Defendants under Texas

Insurance Code Chapter 541, those claims are barred by Section 541.153 and Defendants are

entitled to recover its court costs and reasonable and necessary attorneys’ fees because any such

claims under the Texas Insurance Code are groundless and brought in bad faith or for the purpose

of harassment.

          13.    Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ failure to adhere to

the terms and requirements, including but not limited to notice provisions, set out in the Texas

Insurance Code.

          14.    Defendants further reserve the right to assert additional affirmative defenses as

this litigation proceeds.

                                               PRAYER

          8.     For these reasons, Defendant Endurance American Specialty Company asks this

Court to dismiss it from the instant suit and/or enter judgment that Plaintiffs take nothing from

Endurance, that Endurance be awarded its costs and fees, and that Defendant be awarded such

other and further relief to which it is entitled.



DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
ORIGINAL ANSWER - Page 3 of 4
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 84 of 149



                                                     Respectfully submitted,

                                                     GLAST, PHILLIPS & MURRAY, P.C.

                                                     BY:     /s/ Joseph D. Zopolsky

                                                             Joseph D. Zopolsky
                                                             State Bar No. 24033500
                                                             James C. Erdle, Jr.
                                                             State Bar No. 24069680
                                                             Teresa Bohne-Huddleston
                                                             State Bar No. 02565060
                                                             Anthony P. Miller
                                                             State Bar No. 24041484

                                                     14801 Quorum Drive, Suite 500
                                                     Dallas, Texas 75254-1449
                                                     972.419.8300
                                                     972.419.8329 facsimile
                                                     jzopolsky@gpm-law.com
                                                     jerdle@gpm-law.com
                                                     thuddleston@gpm-law.com
                                                     amiller@gpm-law.com

                                                     COUNSEL FOR DEFENDANT
                                                     ENDURANCE AMERICAN SPECIALTY
                                                     COMPANY


                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served upon all counsel
of record in the above-captioned cause, pursuant to TEX. R. CIV. P. 21a on September 6, 2019 by:

Hand Delivery:
Electronic Service/Email:           XX
Fax Transmittal:


                                                     /s/ Joseph D. Zopolsky
                                                     Joseph D. Zopolsky




DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
ORIGINAL ANSWER - Page 4 of 4
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 85 of 149




                 EXHIBIT B6
  DEFENDANT SIRIUS INTERNATIONAL’S ORIGINAL ANSWER
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 86 of 149 9/27/2019 10:09 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37183596
                                                                                                      By: Lewis John-Miller
                                                                                               Filed: 9/27/2019 10:09 AM

                                    CAUSE NO. 2019-04625

GUARDIAN EQUITY MANAGEMENT                     §                      IN THE DISTRICT COURT
LLC AND 2015 SHOPPING MALL                     §
BUSINESS, LLC AK/A PLAZA PASEO                 §
                                               §
Plaintiff,                                     §
                                               §
vs.                                            §                      11TH JUDICIAL DISTRICT
                                               §
UNDERWRITERS AT LLOYD’S                        §
LONDON, SUBSCRIBING TO POLICY                  §
NUMBER B1263EW0000217, ENGLE                   §
MARTIN & ASSOCIATES, LLC, and                  §
JOHN MILLER,                                   §                      HARRIS COUNTY, TEXAS
                                               §
Defendants.

              DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
                                ORIGINAL ANSWER

         Defendant Sirius International Insurance Company (“Sirius”) files its Original Answer as

follows:

                                      GENERAL DENIAL

         1.      Pursuant to Rule 92 of the TEXAS RULES    OF   CIVIL PROCEDURE, Sirius generally

denies each and every allegation contained in Plaintiffs’ Second Amended Petition, and demands

strict proof thereof by a preponderance of the evidence.

                                  AFFIRMATIVE DEFENSES

         2.      Pursuant to Rule 94 of the TEXAS RULES    OF   CIVIL PROCEDURE, Sirius sets forth

the following Affirmative Defenses:

First Affirmative Defense

         3.      Plaintiffs’ Second Amended Petition fails to state a claim against Sirius upon

which relief can be granted.




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                                 PAGE 1
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 87 of 149



Second Affirmative Defense

       4.      Plaintiffs’ claims are subject to all terms, conditions, limitations, and exclusions

contained in policy number B1263EW0000217 and any endorsements attached thereto issued to

Plaintiffs for the policy period April 1, 2017 to April 1, 2018 (the “Policy”). The Policy speaks

for itself and is the best evidence of any coverage it provides.

Third Affirmative Defense

       5.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed under the Policy was pre-existing and/or did not occur within the applicable

Policy period (April 1, 2017 to April 1, 2018).

Fourth Affirmative Defense

       6.      Plaintiffs’ claims are barred, in whole or in part, to the extent the physical loss or

damage claimed by Plaintiffs was not caused by (or did not result from) a covered cause of loss

as required by the Policy.

Fifth Affirmative Defense

       7.      Plaintiffs’ claims are barred, in whole or in part to the extent the damage claimed

by Plaintiff was caused by an excluded cause of loss, including but not limited to, “wear and

tear,” “rust or other corrosion, decay, deterioration, hidden or latent defect or any quality in

property that causes it to damage or destroy itself,” “settling, cracking, shrinking or expansion,”

“continuous or repeated seepage or leakage of water, or the presence of condensation of

humidity, moisture or vapor, that occurs over a period of 14 days or more,” “neglect of an

insured to use all reasonable means to save and preserve property from further damage at and

after the time of loss,” “faulty, inadequate or defective…design, specifications, workmanship,




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                              PAGE 2
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 88 of 149



repair, construction, renovation, remodeling grading, compaction; materials used in repair,

construction, renovation or remodeling; or maintenance.”

Sixth Affirmative Defense

          8.       Plaintiffs’ claims are barred, in whole or in part, by the Policy’s exclusion(s)

and/or limited coverage for damage to the interior of any building or structure, or to personal

property in the building or structure, caused by or resulting from rain, snow, sleet, ice, sand or

dust, whether driven by wind or not unless the building or structure first sustains damage by a

Covered Cause of Loss to its roof or walls through which the rain, snow, sleet, ice, sand or dust

enters.

Seventh Affirmative Defense

          9.       Plaintiffs’ claims are barred, in whole or in part, by the Policy’s terms, conditions,

and limitations for Ordinance or Law coverage, which states:

      The Coverage(s) provided by this endorsement apply only if both B.1. and B.2. are
      satisfied and are then subject to the qualifications set forth in B.3.

               1. The ordinance or law:

                   a. Regulates the demolition, construction or repair of buildings, or
                      establishes zoning or land use requirements at the described premises;
                      and

                   b. Is in force at the time of loss.

               But coverage under this endorsement applies only in response to the minimum
               requirements of the ordinance or law. Losses and costs incurred in complying
               with recommended actions or standards that exceed actual requirements are not
               covered under this endorsement.

               2. a. The building sustains direct physical damage that is covered under this
                      policy and such damage results in enforcement of the ordinance or
                      law; or

                   b. The building sustains both direct physical damage that is covered
                      under this policy and direct physical damage that is not covered under
                      this policy, and the building damage in its entirety results in


DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                                  PAGE 3
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 89 of 149



                    enforcement of the ordinance or law.

                c. But if the building sustains direct physical damage that is not covered
                   under this policy, and such damage is the subject of the ordinance or
                   law, then there is no coverage under this endorsement even if the
                   building has also sustained covered direct physical damage.

                                                 ***

Eighth Affirmative Defense

       10.      Plaintiffs’ claims are barred in whole or in part by the Policy’s Special Terms and

Conditions for Roofs, Roofing Systems or Roof Coverings endorsement, which includes the

following provisions:

      In the event of direct physical loss or damage to any and all roofs, roof coverings,
      or roofing systems as insured against by this Policy as Covered Property, the
      Policy provisions are hereby superseded by the following:

       A. Valuation

       1. Actual Cash Value

             a. Roofs, roof coverings or roofing systems shall be valued at Actual Cash
                Value, as defined in this endorsement, at the time and place of loss or
                damage.

       2. Optional Coverage - Replacement Cost

             a. If shown as applicable in the Declarations, Replacement Cost (as defined
                in this endorsement) replaces Actual Cash Value in the Valuation
                condition of this endorsement for roofs, roof coverings or roofing systems
                which are of fifteen (15) years or less in age, but only in the event that we
                have been provided with historical documentation which verifies and
                confirms the age of the roofs, roof coverings and roofing systems involved
                in the loss to be eligible in accordance with this Optional Coverage —
                Replacement Cost provision.

             b. You may make a claim for loss or damage covered by this insurance on an
                Actual Cash Value basis instead of on a Replacement Cost basis. In the
                event you elect to have loss or damage settled on an Actual Cash Value
                basis, you may still make a claim for the additional coverage this Optional
                Coverage — Replacement Cost provides if you notify us of your intent to
                do so within 180 days after the loss or damage.



DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                             PAGE 4
    Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 90 of 149



            c. We will not pay on a Replacement Cost basis for any loss or damage:

              i.        Until the lost or damaged property is actually repaired or replaced; and

              ii.       Unless the repairs or replacement are made as soon as reasonably
                        possible after the loss or damage.

            d. We will not pay more for loss or damage on a Replacement Cost basis
               than the least of i, ii or iii, subject to e. below:

              i.        The Limit of Insurance applicable to the lost or damaged property;

              ii.       The cost to replace the lost or damaged property with other property:

                     (a).   Of comparable material and quality; and

                     (b).   Used for the same purpose; or

              iii.      The amount actually spent that is necessary to repair or replace the lost
                        or damaged property.

            e. The cost of repair or replacement does not include the increased cost
               attributable to enforcement of any ordinance or law regulating the
               construction, use or repair of any property.

        B. Exclusions

        1. Types of Loss or Damage

        We will not pay for the following types of loss or damage:

            a. Cosmetic Damage1 or other damage that does not reduce the functionality
                of the roof, roof covering or roofing system.

            b. Aesthetic or visual damage.

            c. Uniformity or matching.

        2. Ordinance Or Law

           We will not pay for any increased cost of construction loss or any increased
           costs incurred to comply with the enforcement of any ordinance or law which
           may arise in the course of repairing, rebuilding or replacement of damaged


1
    “Cosmetic Damage” means all loss or damage which does not result in a loss of expected long-term life or a
    reduction in water shedding ability. Policy, Special Terms and Conditions for Roofs, Roofing Systems or Roof
    Coverings, Part C.


DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                                        PAGE 5
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 91 of 149



          roofs, roof coverings or roofing systems. Notwithstanding the foregoing, in the
          event such lost or damaged roof, roof covering or roofing system is Covered
          Property and is eligible to be valued at Replacement Cost as outlined in A.2.
          above, we will pay for the increased cost of construction loss or the necessary
          increased costs incurred to comply with the enforcement of any ordinance or
          law which may arise in the course of repairing, rebuilding or replacement of
          such roof, roof covering or roofing system in accordance with the terms and
          conditions of the Increased Cost of Construction provision of this Policy,
          subject to the limit(s) of liability provided in the Building or Personal Property
          Coverage Form or the Ordinance or Law Coverage Endorsement (if attached to
          this policy), whichever is greater.

          This Ordinance Or Law provision shall not cover any loss due to any law or
          ordinance with which you were required to comply with prior to the loss, nor
          shall this provision increase any amounts or limits of insurance provided by
          this Policy.

          All other policy provisions relating to coverage for increased cost of
          construction due to enforcement of law or ordinance will remain unchanged

          3. Undamaged Property

             a. We will not pay for repair or replacement of undamaged property.

          4. Property Not Covered

          For the purposes of this endorsement, Covered Property does not include:

          a. Roofs, roof coverings, or roofing systems greater in age than 30 years on the
             date coverage under this policy began.

          b. Roofs, roof coverings, or roofing systems with loss or direct physical
             damage that was the subject of prior insurance claims, under this Policy or
             any other policy with any insurer, which has not been repaired or replaced in
             a manner consistent with the settlement of that claim.

                                               ***

Ninth Affirmative Defense

       11.    A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to

benefits under the Policy. Sirius and its employees, agents, representatives, and adjusters are

entitled to value claims differently from its policyholders without facing bad faith or extra-




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                            PAGE 6
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 92 of 149



contractual liability. Sirius would show that a bona fide controversy exists regarding the scope of

any alleged covered loss.

Tenth Affirmative Defense

       12.     To the extent Plaintiffs have asserted claims against Sirius under Texas Insurance

Code Chapter 541, those claims are barred by Section 541.153 and Sirius is entitled to recover its

court costs and reasonable and necessary attorneys’ fees because any such claims under the

Texas Insurance Code are groundless and brought in bad faith or for the purpose of harassment.

Eleventh Affirmative Defense

       13.     Sirius further reserves the right to assert additional affirmative defenses as this

litigation proceeds.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Sirius International Insurance

Company prays that upon final judgment all relief requested by Plaintiffs be denied, that all costs

be taxed against Plaintiffs, and for such other and further relief to which it may be justly entitled,

whether at law or in equity.




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                               PAGE 7
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 93 of 149



                             Respectfully submitted,


                             ZELLE LLP


                             By:           /s/ Kristin C. Cummings
                                       Kristin C. Cummings
                                       Texas Bar No. 24049828
                                       kcummings@zelle.com
                                       Lindsey P. Bruning
                                       Texas Bar No. 24064967
                                       lbruning@zelle.com


                             901 Main Street, Suite 4000
                             Dallas, Texas 75202-3975
                             Telephone: 214-742-3000
                             Facsimile: 214-760-8994

                             ATTORNEYS FOR DEFENDANTS
                             UNDERWRITERS AT LLOYD’S LONDON,
                             SUBSCRIBING TO POLICY NUMBER
                             B1263EW0000217, SIRIUS INTERNATIONAL
                             INSURANCE COMPANY, ENGLE MARTIN &
                             ASSOCIATES, LLC, AND JOHN MILLER




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                       PAGE 8
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 94 of 149




                              CERTIFICATE OF SERVICE

        On this 27th day of September 2019, I served a true and correct copy of DEFENDANT

SIRIUS INTERNATIONAL INSURANCE COMPANY’S ORIGINAL ANSWER upon all known counsel

of record pursuant to the TEXAS RULES OF CIVIL PROCEDURE, addressed as follows:

         Daniel P. Barton
         dbarton@bartonlawgroup.com
         Matthew J. Worrall
         mworrall@bartonlawgroup.com
         BARTON LAW FIRM
         1201 Shepherd Drive
         Houston, Texas 77007
         (713) 227-4747- Telephone
         (713) 621-5900- Fax
         Counsel for Plaintiffs

         Joseph D. Zopolsky
         jzopolsky@gpm-law.com
         James C. Erdle, Jr.
         jerdle@gpm-law.com
         Teresa Bohne-Huddleston
         thuddleston@gpm-law.com
         Anthony P. Miller
         amiller@gpm-law.com
         GLAST, PHILLIPS & MURRAY, P.C.
         14801 Quorum Drive, Suite 500
         Dallas, Texas 75254-1449
         (972) 419.8300-Telephone
         (972) 419.8329-Fax
         Counsel for Defendant Endurance American
         Specialty Company

                                                         /s/ Kristin C. Cummings
                                                 Kristin C. Cummings




DEFENDANT SIRIUS INTERNATIONAL INSURANCE COMPANY’S
ORIGINAL ANSWER                                                                    PAGE 9
4826-1033-1048v1
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 95 of 149




                 EXHIBIT B7
          DEFENDANT COLONY’S ORIGINAL ANSWER
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 96 of 149 10/4/2019 12:10 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 37390839
                                                                                                        By: Anais Aguirre
                                                                                             Filed: 10/4/2019 12:10 PM


                                       CAUSE NO. 2019-04625

GUARDIAN EQUITY MANAGEMENT,                        §              IN THE DISTRICT COURT
LLC AND 2015 SHOPPING MALL                         §
BUSINESS, LLC A/K/A PLAZA PASEO                    §
                                                   §
Plaintiffs,                                        §
                                                   §
v.                                                 §
                                                   §               11TH JUDICIAL DISTRICT
UNDERWRITERS AT LLOYD'S,                           §
LONDON, SUBSCRIBING TO POLICY                      §
NUMBER B1263EW0000217, ENGLE                       §
MARTIN & ASSOCIATES, LLC, AND                      §
JOHN MILLER                                        §
                                                   §
Defendants.                                        §               HARRIS COUNTY, TEXAS


                 DEFENDANT COLONY INSURANCE COMPANY’S
              ANSWER TO PLAINTIFFS’ SECOND AMENDED PETITION

TO THE HONORABLE COURT:

        Defendant, Colony Insurance Company, files this Original Answer as follows:

                                              I.
                                        GENERAL DENIAL

        Pursuant to Texas Rule of Civil Procedure 92, Colony generally denies each and every, all

and singular, the allegations contained within Plaintiffs’ Second Amended Petition, and demands

strict proof there on by a preponderance of the credible evidence in accordance with the

Constitution and the laws of the State of Texas.

                                               II.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Colony Insurance Company

prays that Plaintiffs take nothing by this suit and that Defendant Colony Insurance Company goes

hence with its costs, without delay.




DEFENDANT COLONY INSURANCE COMPANY’S ANSWER                                                    PAGE 1
   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 97 of 149




                                            Respectfully submitted,

                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi
                                            Texas Bar No. 24041468
                                            stephenm@tbmmlaw.com
                                            Matthew Rigney
                                            Texas Bar No. 24068636
                                            mattr@tbmmlaw.com
                                            Tollefson Bradley Mitchell & Melendi, LLP
                                            2811 McKinney Avenue, Suite 250 West
                                            Dallas, Texas 75204
                                            (214) 665-0100
                                            (214) 665-0199 (fax)

                                            ATTORNEYS FOR DEFENDANT
                                            COLONY INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

       This is to certify that on the 4th day of October, 2019, the foregoing document was served

on all counsel of record through its electronic filing system pursuant to Texas Rules of Civil

Procedure.




                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi




DEFENDANT COLONY INSURANCE COMPANY’S ANSWER                                              PAGE 2
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 98 of 149




                 EXHIBIT B8
 DEFENDANT ENDURANCE’S ORIGINAL COUNTER-PETITION
           FOR DECLARATORY JUDGMENT
      Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 99 of 149                         4/16/2020 9:28 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 42344657
                                                                                                     By: Lewis John-Miller
                                                                                                Filed: 4/16/2020 9:28 AM

                                     CAUSE NO. 2019-04625

GUARDIAN EQUITY MANAGEMENT                      §                    IN THE DISTRICT COURT
LLC AND 2015 SHOPPING MALL                      §
BUSINESS, LLC AK/A PLAZA PASEO,                 §
                                                §
         Plaintiff,                             §
                                                §
vs.                                             §
                                                                     11TH JUDICIAL DISTRICT
                                                §
UNDERWRITERS AT LLOYD’S                         §
LONDON, SUBSCRIBING TO POLICY                   §
NUMBER B1263EW0000217, ENGLE                    §
MARTIN & ASSOCIATES, LLC, and                   §
JOHN MILLER,                                    §
                                                §
         Defendants.                            §                    HARRIS COUNTY, TEXAS

           DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S
          ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT

         Defendant Endurance American Specialty Company (“Endurance”) files this, its

Original Counter-Petition for Declaratory Judgment against Counter-Defendants Guardian

Equity Management LLC and 2015 Shopping Mall Business, LLC a/k/a Plaza Paseo

(together, “Guardian” or the “Guardian Entities”), and would respectfully show the following:

                                DISCOVERY CONTROL PLAN

         1.      Endurance intends for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

         2.      Endurance seeks monetary relief in the form of its reasonable and necessary costs

and attorney’s fees, and anticipates that these will be more than $100,000, but less than

$200,000.     For this reason, and because the Guardian Entities seek damages in excess of

$1,000,000, this suit is not governed by the expedited-actions process in Texas Rule of Civil

Procedure 169.

DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                           PAGE 1 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 100 of 149



                                             PARTIES

       3.      Both Counter-Plaintiff Endurance and Counter-Defendants the Guardian Entities

are already Parties to this suit and have made appearances. None of the other defendants are

intended to be parties to this Counter-Petition.

                                         JURISDICTION

       4.      This Court has jurisdiction over this claim under TEX. CIV. PRAC. & REM. CODE

§ 37.001, et al.

                                              VENUE

       5.      Venue is proper in this Court under at least TEX. CIV. PRAC. & REM. CODE

§ 15.062.

                                 CONDITIONS PRECEDENT

       6.      All conditions precedent to Counter-Petitioner’s claims for relief have been

performed or have occurred.

                                              FACTS

       7.      Per the allegations in its Second Amended Petition, Guardian owns and operates

the Plaza Paseo Mall located at 171 Pasadena Town Square Mall, Pasadena Texas 77506

(the “Mall”). Guardian alleges that the Mall was damaged during Hurricane Harvey in late

summer 2017 by the storm’s “extreme winds, hail, and rain.”

       8.      On or about September 1, 2017, Guardian made a claim against Defendant

Underwriters at Lloyds London (“Underwriters”) for coverage under Underwriters Policy

Number B1263EW0000217, with a policy period of April 1, 2017 to April 1, 2018, and stated

limits of underlying insurance of $5 million (the “Primary Policy”).




DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                   PAGE 2 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 101 of 149



            9.     After investigation, Underwriters denied the claim.     Guardian then filed this

lawsuit against Underwriters in January 2019. Endurance was added as a defendant to this

lawsuit in July 2019.

            10.    Endurance issued Policy Number ESP30000290600 to Guardian with a policy

period of April 1, 2017 to April 1, 2018 and limits of $5 million per occurrence excess of $5

million per occurrence (the “Endurance Excess Policy”). The Endurance Excess Policy is

expressly written as excess above the Primary Policy.

            11.    The Guardian Entities are proper parties to this Counter-Petition for two reasons.

First, under the Primary Policy, the named insured is:

            Guardian Equity Management, LLC and its affiliated, subsidiary, and associated
            companies and/or corporations and the insured’s interest in partnerships and joint
            ventures as now exist or may hereafter be constituted or acquired and any party in
            interest which the insured is responsible to insure.1

            12.    A bona fide controversy exists concerning the extent of Plaintiffs’ entitlement to

benefits under the Policy. Endurance and their employees, agents, representatives, and adjusters

are entitled to value claims differently from its policyholders without facing bad faith or extra-

contractual liability. Defendants would show that a bona fide controversy exists regarding the

scope of any alleged covered loss.

            13.    To the extent Plaintiffs have asserted claims against Defendants under Texas

Insurance Code Chapter 541, those claims are barred by Section 541.153 and Defendants are

entitled to recover its court costs and reasonable and necessary attorneys’ fees because any such

claims under the Texas Insurance Code are groundless and brought in bad faith or for the purpose

of harassment.



1
    Policy at 4.
DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                           PAGE 3 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 102 of 149



                          COUNT 1 – SUIT FOR DECLARATORY RELIEF

           14.     Pursuant to Rule 58 of the Texas Rules of Civil Procedure, Endurance re-alleges

and fully incorporates by reference each of the preceding paragraphs.

           Endurance seeks a declaration from this Court under the terms and provisions of the

Endurance Excess Policy as follows:

           a.      There is no coverage for the damage to the roof because the roof is excluded;

           b.      In the alternative, if coverage for the roof exists, it is limited to actual cash value;
                   and

           c.      The prior payment made by Underwriters does not exhaust the limits as required
                   by the maintenance of underlying insurance limits provision and other terms
                   governing coverage under the Endurance Excess Policy.

A.         The Roof Is Excluded from Coverage.

           15.     The Endurance Excess Policy expressly provides in the insuring agreement that it

follows the terms and conditions of the Primary Policy except to the extent that the Endurance

Excess Policy contains materially different terms or conditions:

           I.      INSURING AGREEMENT

           The insurance provided by this policy will follow form and be subject to the same
           terms and conditions as the “primary policy” listed in the SCHEDULE OF
           PRIMARY POLICY(IES) ENDORSEMENT, except for the premium, the limits
           of liability, and to the extent that the terms, conditions, provisions, definitions,
           endorsements and exclusions of this policy differ from the “primary policy.” In
           the event of conflict between this policy and the “primary policy”, the terms,
           conditions, provisions, definitions, and exclusions of this policy shall control.2

           16.     With respect to the existence and scope of coverage for the roof, there are no

different terms under the Endurance Excess Policy. Therefore, the Endurance Excess Policy

follows form to the Primary Policy on this issue.




2
    See Endurance Excess Policy, ECP 0223 0516 at 1 (emphasis added).
DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                               PAGE 4 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 103 of 149



           17.     The Primary Policy includes a specific Endorsement that trumps other policy

provisions with respect to the scope of coverage for “roofs, roofing systems or roof coverings.”

This Endorsement includes the following express exclusion:

                        SPECIAL TERMS AND CONDITIONS FOR ROOFS,
                          ROOFING SYSTEMS OR ROOF COVERINGS

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
           CAREFULLY.

           This endorsement modifies insurance provided under the Policy as [f]ollows:

           In the event of direct physical loss or damage to any and all roofs, roof coverings,
           or roofing systems as insured against by this Policy as Covered Property, the
           Policy provisions are hereby superseded by the following:

           In the event of direct physical loss or damage caused by or resulting from wind or
           hail, the following terms and conditions will apply to all roofs, roof systems and
           roof coverings.

                                                       ***

           4.      Property Not Covered

           For the purposes of this endorsement, Covered Property does not include:

                   a.       Roofs, roof coverings, or roofing systems greater in age than 30
                            years on the date coverage under this policy began.3

           18.     The above exclusion expressly provides that if the “roof, roof coverings, or

roofing systems” were more than 30 years old on the date of policy inception, there is no

coverage for the roof, roof coverings, or roofing systems.

           19.     In a report prepared for Co-Defendant Underwriters by Nelson Forensics4

(the “Nelson Report”), Nelson Forensics representatives recorded a conversation that took place

during Nelson’s investigation of the Mall roof on or about March 4 or 5, 2019 in which mall


3
 See Primary Policy, SPECIAL TERMS AND CONDITIONS FOR ROOFS, ROOFING SYSTEMS OR ROOF
COVERINGS Endorsement, at 1-2 (emphasis added).
4
    Hurricane Harvey Damage Evaluation, Project File No. 25267, dated April 5, 2019.
DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                           PAGE 5 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 104 of 149



employee “Dante” in which this individual reported that the roof surfaces on the Mall were

original, i.e., had not been replaced since the Mall’s construction in 1981.5 Endurance’s own

analysis indicated that the roof is quite old and has been poorly maintained. Based on the above

policy language, Endurance is entitled to judgment that there is no coverage under the Endurance

Policy for “direct physical loss or damage to any and all roofs, roof coverings, or roofing

systems” of the Mall.

B.         Alternatively, Coverage for the Roof Is Limited to Actual Cash Value.

           20.      In the alternative, the above-quoted Endorsement also includes the following

express provisions:

                    2.       Optional Coverage - Replacement Cost

                             a.    If shown as applicable in the Declarations, Replacement
                                   Cost (as defined in this endorsement) replaces Actual Cash
                                   Value in the Valuation condition of this endorsement for
                                   roofs, roof coverings or roofing systems which are of
                                   fifteen (15) years or less in age, but only in the event that
                                   we have been provided with historical documentation
                                   which verifies and confirms the age of the roofs, roof
                                   coverings and roofing systems involved in the loss to be
                                   eligible in accordance with this Optional Coverage —
                                   Replacement Cost provision,6

           21.      The above valuation provision expressly provides that if expressed on the

declarations page, replacement cost may be the applicable valuation if the “roof, roof coverings

or roofing systems,” but only if they are “fifteen (15) years or less in age.” There appears to be

little doubt that the roof is original, but it is certainly not less than fifteen years of age. Thus, at

the very most, Guardian is limited to recovery of the ACV of the roof.




5
    See Nelson Report at 1, 5.
6
 See Primary Policy, SPECIAL TERMS AND CONDITIONS FOR ROOFS, ROOFING SYSTEMS OR ROOF
COVERINGS Endorsement at 1 (emphasis added).
DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                            PAGE 6 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 105 of 149



C.        Prior Payment by Underwriters Does Not Exhaust Underlying Limits.

          22.     And, as quoted above, the Endurance Excess Policy insuring agreement makes

clear that it is a follow form policy except that any term is different from the underlying primary

policy and, in such event, the differing terms of the Endurance Excess Policy control.

          23.     The Primary Policy Declarations Page expresses that “flood” is a covered cause of

loss:

                                   SECTION I – RISK DETAILS

          TYPE:          Risks of Direct Physical Loss or Damage Including Flood,
                         Earthquake and Boiler and Machinery

See Primary Policy, Risk Details, at 1 (emphasis added).

          24.     “Flood” is expressly excluded under the Endurance Excess Policy Declarations

Page:

          DESCRIPTION OF PERILS INSURED:

          All Risks of Direct Physical Loss or Damage excluding Equipment Breakdown,
          Flood, Earth Movement, and Earth Movement Sprinkler Leakage as per Policy
          Form, Endorsements and Exclusions attached.

See Endurance Excess Policy, Property Declarations Page, ECP 0001 0416, at 1 (emphasis

added).

          25.     This is a distinction with a material difference in this case to the extent that

Underwriters’ prior payment of $2.8 million for the Vista Del Sol property was made solely on

the basis of the covered cause of loss of “flood.”

          26.     Additional terms and conditions in the Endurance Excess Policy further clarify

that only losses that are covered under the terms and provisions of the Endurance Excess Policy

serve to reduce the underlying primary limits. Because “flood” is expressly not a covered cause

of loss under the Endurance Excess Policy, the prior payment of $2.8 million for “flood” does
DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                         PAGE 7 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 106 of 149



not deplete the underlying limits.

D.      Endurance Is Entitled to Recover Its Attorney’s Fees.

        27.     Endurance is entitled to recover reasonable and necessary attorney fees under at

        least TEX. CIV. PRAC. & REM. CODE § 37.009.

                             OBJECTION TO ASSOCIATE JUDGE

        28.     Counter-Petitioner objects to the referral of this case to an associate judge for

hearing a trial on the merits or presiding at a jury trial.

                                               PRAYER

        29.     For these reasons, Defendant Endurance American Specialty Company asks this

Court to dismiss it from the instant suit and/or enter judgment that Plaintiffs take nothing from

Endurance, that Endurance be awarded its costs and fees, and that Empire be awarded any other

and further relief to which it may be entitled.




DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                           PAGE 8 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 107 of 149



                                                     Respectfully submitted,

                                                     GLAST, PHILLIPS & MURRAY, P.C.

                                                     BY:     /s/ Joseph D. Zopolsky

                                                             Joseph D. Zopolsky
                                                             State Bar No. 24033500
                                                             James C. Erdle, Jr.
                                                             State Bar No. 24069680
                                                             Anthony P. Miller
                                                             State Bar No. 24041484

                                                     14801 Quorum Drive, Suite 500
                                                     Dallas, Texas 75254-1449
                                                     972.419.8300
                                                     972.419.8329 facsimile
                                                     jzopolsky@gpm-law.com
                                                     jerdle@gpm-law.com
                                                     amiller@gpm-law.com

                                                     COUNSEL FOR DEFENDANT
                                                     ENDURANCE AMERICAN SPECIALTY
                                                     COMPANY



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served upon all counsel
of record in the above-captioned cause, pursuant to TEX. R. CIV. P. 21a on April 16, 2020 by:

Hand Delivery:
Electronic Service/Email:           XX
Fax Transmittal:


                                                     /s/ Joseph D. Zopolsky
                                                     Joseph D. Zopolsky




DEFENDANT ENDURANCE AMERICAN SPECIALTY COMPANY’S                                         PAGE 9 OF 9
ORIGINAL COUNTER-PETITION FOR DECLARATORY JUDGMENT
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 108 of 149




                 EXHIBIT C1
      DOCKET CONTROL ORDER SIGNED BY STATE COURT
                          Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 109 of 149
                                                  Case No. 201904625
                                                                                            DCORX
                  GUARDIAN EQUITY MANAGEMENT LLC             *             IN THE DISTRICT COURT   OF
                                                             *
                  vs.                                        *             HARRIS COUNTY, TEXAS
                  UNDERWRITERS AT LLOYDS LONDON              *
                                                             *              11th    JUDICIAL DISTRICT

                                                                                              DOCKET CONTROL ORDER
                                                    The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
                                                    item is governed by the Texas Rules of Civil Procedure.

                                                    1.              JOINDER. All parties must be added and served, whether by amendment or third party
                                                                     practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                                                                     A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.

                                                    2.              EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                                                                    must be served by the following dates. The designation must include the information
                                                                    listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
                                                    (a) 05/24/20    Experts for parties seeking affirmative relief.
                                                    (b) 06/23/20    All other experts.

                                                    3.              STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
                                                                    including ADR, with the court on this date. TIME:
                                                                    Failure to appear will be grounds for dismissal for want of prosecution.

                                                    4.              DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                                                                    or otherwise of Rule 190.3 apply unless changed below:
                                                    (a)             Total hours per side for oral depositions.
                                                    (b)             Number of interrogatories that may be served by each party on any other party.

                                                    5.              ALTERNATIVE DISPUTE RESOLUTION.
                                                    (a) 07/21/20    By this date the parties must either (1) file an agreement for ADR stating the form of
                                                                    ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
                                                                    to ADR. If no agreement or objection is filed, the court may sign an ADR order.
                                                    (b) 09/07/20    ADR conducted pursuant to the agreement of the parties must be completed by this date.

                                                    6. 08/22/20     DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                                                                    the discovery period. Parties seeking discovery must serve requests sufficiently far in
                                                                    advance of the end of the discovery period that the deadline for responding will be
                                                                    within the discovery period. Counsel may conduct discovery beyond this deadline by
                                                                    agreement. Incomplete discovery will not delay the trial.

                                                    7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
                                                    (a) 08/24/20     If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
                                                    (b) 08/24/20     Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
                                                    (c)              Rule 166a(i) motions may not be heard before this date.

                                                    8. 08/24/20     CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
                                                                    and evidentiary challenges to expert testimony must be filed by this date, unless
CertifiedDocumentNumber:87860626-Page1of3




                                                                    extended by leave of court.

                                                    9.               PLEADINGS. All amendments and supplements must be filed by this date. This
                                                                     order does not preclude prompt filing of pleadings directly responsive to any timely
                                                                     filed pleadings.

                                                    10.
                                                                     Parties shall be prepared to discuss all aspects of trial with the court on this date.
                                                                     TIME:                Failure to appear will be grounds for dismissal for want of prosecution.

                                                    11. 09/21/20     TRIAL. If not assigned by the second Friday following this date, the case will be reset.

                                                                                                                SIGNED             Signed: 10/29/2019


                                                           DANIEL PATRICK BARTON
                                                           1201 SHEPHERD DR                                                       KRISTEN BRAUCHLE HAWKINS
                                                           HOUSTON TX 77007-5429                                789774            Judge, 11TH DISTRICT COURT
                                                                                                         1                        Date Generated 10/24/2019
                                                                                                                                                                      JCVO02
                                                                                                                                                                     rev.11202006
                                                                                                                                                                     Doc.2098152|
                          Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 110 of 149
                                                  Case No. 201904625
                                                                                            DCORX
                  GUARDIAN EQUITY MANAGEMENT LLC             *             IN THE DISTRICT COURT   OF
                                                             *
                  vs.                                        *             HARRIS COUNTY, TEXAS
                  UNDERWRITERS AT LLOYDS LONDON              *
                                                             *              11th    JUDICIAL DISTRICT

                                                                                              DOCKET CONTROL ORDER
                                                    The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
                                                    item is governed by the Texas Rules of Civil Procedure.

                                                    1.              JOINDER. All parties must be added and served, whether by amendment or third party
                                                                     practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                                                                     A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.

                                                    2.              EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                                                                    must be served by the following dates. The designation must include the information
                                                                    listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
                                                    (a) 05/24/20    Experts for parties seeking affirmative relief.
                                                    (b) 06/23/20    All other experts.

                                                    3.              STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
                                                                    including ADR, with the court on this date. TIME:
                                                                    Failure to appear will be grounds for dismissal for want of prosecution.

                                                    4.              DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                                                                    or otherwise of Rule 190.3 apply unless changed below:
                                                    (a)             Total hours per side for oral depositions.
                                                    (b)             Number of interrogatories that may be served by each party on any other party.

                                                    5.              ALTERNATIVE DISPUTE RESOLUTION.
                                                    (a) 07/21/20    By this date the parties must either (1) file an agreement for ADR stating the form of
                                                                    ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
                                                                    to ADR. If no agreement or objection is filed, the court may sign an ADR order.
                                                    (b) 09/07/20    ADR conducted pursuant to the agreement of the parties must be completed by this date.

                                                    6. 08/22/20     DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                                                                    the discovery period. Parties seeking discovery must serve requests sufficiently far in
                                                                    advance of the end of the discovery period that the deadline for responding will be
                                                                    within the discovery period. Counsel may conduct discovery beyond this deadline by
                                                                    agreement. Incomplete discovery will not delay the trial.

                                                    7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
                                                    (a) 08/24/20     If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
                                                    (b) 08/24/20     Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
                                                    (c)              Rule 166a(i) motions may not be heard before this date.

                                                    8. 08/24/20     CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
                                                                    and evidentiary challenges to expert testimony must be filed by this date, unless
CertifiedDocumentNumber:87860626-Page2of3




                                                                    extended by leave of court.

                                                    9.               PLEADINGS. All amendments and supplements must be filed by this date. This
                                                                     order does not preclude prompt filing of pleadings directly responsive to any timely
                                                                     filed pleadings.

                                                    10.
                                                                     Parties shall be prepared to discuss all aspects of trial with the court on this date.
                                                                     TIME:                Failure to appear will be grounds for dismissal for want of prosecution.

                                                    11. 09/21/20     TRIAL. If not assigned by the second Friday following this date, the case will be reset.

                                                                                                                SIGNED             Signed: 10/29/2019


                                                           JOSEPH DAVID ZOPOLSKY
                                                           14801 QUORUM DR STE 500                                                KRISTEN BRAUCHLE HAWKINS
                                                           DALLAS TX 75254-1449                                 24033500          Judge, 11TH DISTRICT COURT
                                                                                                         4                        Date Generated 10/24/2019
                                                                                                                                                                      JCVO02
                                                                                                                                                                     rev.11202006
                                                                                                                                                                     Doc.2098154|
                          Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 111 of 149
                                                  Case No. 201904625
                                                                                            DCORX
                  GUARDIAN EQUITY MANAGEMENT LLC             *             IN THE DISTRICT COURT   OF
                                                             *
                  vs.                                        *             HARRIS COUNTY, TEXAS
                  UNDERWRITERS AT LLOYDS LONDON              *
                                                             *              11th    JUDICIAL DISTRICT

                                                                                              DOCKET CONTROL ORDER
                                                    The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
                                                    item is governed by the Texas Rules of Civil Procedure.

                                                    1.              JOINDER. All parties must be added and served, whether by amendment or third party
                                                                     practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                                                                     A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.

                                                    2.              EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                                                                    must be served by the following dates. The designation must include the information
                                                                    listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
                                                    (a) 05/24/20    Experts for parties seeking affirmative relief.
                                                    (b) 06/23/20    All other experts.

                                                    3.              STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
                                                                    including ADR, with the court on this date. TIME:
                                                                    Failure to appear will be grounds for dismissal for want of prosecution.

                                                    4.              DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                                                                    or otherwise of Rule 190.3 apply unless changed below:
                                                    (a)             Total hours per side for oral depositions.
                                                    (b)             Number of interrogatories that may be served by each party on any other party.

                                                    5.              ALTERNATIVE DISPUTE RESOLUTION.
                                                    (a) 07/21/20    By this date the parties must either (1) file an agreement for ADR stating the form of
                                                                    ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
                                                                    to ADR. If no agreement or objection is filed, the court may sign an ADR order.
                                                    (b) 09/07/20    ADR conducted pursuant to the agreement of the parties must be completed by this date.

                                                    6. 08/22/20     DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                                                                    the discovery period. Parties seeking discovery must serve requests sufficiently far in
                                                                    advance of the end of the discovery period that the deadline for responding will be
                                                                    within the discovery period. Counsel may conduct discovery beyond this deadline by
                                                                    agreement. Incomplete discovery will not delay the trial.

                                                    7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
                                                    (a) 08/24/20     If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
                                                    (b) 08/24/20     Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
                                                    (c)              Rule 166a(i) motions may not be heard before this date.

                                                    8. 08/24/20     CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
                                                                    and evidentiary challenges to expert testimony must be filed by this date, unless
CertifiedDocumentNumber:87860626-Page3of3




                                                                    extended by leave of court.

                                                    9.               PLEADINGS. All amendments and supplements must be filed by this date. This
                                                                     order does not preclude prompt filing of pleadings directly responsive to any timely
                                                                     filed pleadings.

                                                    10.
                                                                     Parties shall be prepared to discuss all aspects of trial with the court on this date.
                                                                     TIME:                Failure to appear will be grounds for dismissal for want of prosecution.

                                                    11. 09/21/20     TRIAL. If not assigned by the second Friday following this date, the case will be reset.

                                                                                                                SIGNED             Signed: 10/29/2019


                                                           STEPHEN ANDREW MELENDI
                                                           2811 MCKINNEY AVE STE 250                                              KRISTEN BRAUCHLE HAWKINS
                                                           DALLAS TX 75204-8545                                 24041468          Judge, 11TH DISTRICT COURT
                                                                                                         4                        Date Generated 10/24/2019
                                                                                                                                                                      JCVO02
                                                                                                                                                                     rev.11202006
                                                                                                                                                                     Doc.2098155|
             Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 112 of 149




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 2, 2020


     Certified Document Number:        87860626 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 113 of 149




                 EXHIBIT C2
             ORDER OF DISMISSAL WITH PREJUDICE
                  SIGNED BY STATE COURT
                                                    Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 114 of 149



                                                                                                                                Pgs-2

                                                                                                                                11E
CertifiedDocumentNumber:90698426-Page1of2
CertifiedDocumentNumber:90698426-Page2of2   Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 115 of 149
             Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 116 of 149




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 2, 2020


     Certified Document Number:        90698426 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 117 of 149




                   EXHIBIT D
                  STATE COURT DOCKET SHEETS
6/5/2020                               Office1-1
               Case 4:20-cv-01997 Document   of Harris Countyon
                                                    Filed     District Clerk - Marilyn
                                                                 06/05/20       in TXSDBurgess Page 118 of 149


  HCDistrictclerk.com               GUARDIAN EQUITY MANAGEMENT LLC vs. UNDERWRITERS AT                                    6/5/2020
                                    LLOYDS LONDON (SUBSCRIBING TO POLICY NUMBER
                                    Cause: 201904625                CDI: 7      Court: 011


  JUDGMENT/EVENTS
  Date         Description                             Order        Post Pgs Volume Filing               Person
                                                       Signed       Jdgm     /Page Attorney              Filing
  5/22/2020    PARTIAL DISMISSAL ON                    5/22/2020         2
               AGREEMENT OF PARTIES
  10/29/2019   DOCKET CONTROL/PRETRIAL                 10/29/2019        3
               ORDER SIGNED
  10/24/2019   DESIGNATED TRIAL READY                                    0
  10/4/2019    ANSWER SECOND AMENDED                                     0         MELENDI, STEPHEN COLONY INSURANCE
               ORIGINAL PETITION                                                   ANDREW           COMPANY
  9/27/2019    ANSWER ORIGINAL PETITION                                  0         CUMMINGS,             SIRIUS
                                                                                   KRISTIN LEIGH         INTERNATIONAL
                                                                                   CHAPPELL              INSURANCE
                                                                                                         CORPORATION
  9/6/2019     ANSWER ORIGINAL PETITION                                  0         ZOPOLSKY, JOSEPH ENDURANCE
                                                                                   DAVID            AMERICAN SPECIALTY
                                                                                                    INSURANCE COMPANY
  8/16/2019    SECOND AMENDED ORIGINAL                                   0         BARTON, DANIEL        STONE LEGACY
               PETITION                                                            PATRICK               GROUP LLC
  8/16/2019    SECOND AMENDED ORIGINAL                                   0         BARTON, DANIEL        GUARDIAN EQUITY
               PETITION                                                            PATRICK               MANAGEMENT LLC
  8/16/2019    SECOND AMENDED ORIGINAL                                   0         BARTON, DANIEL        2015 SHOPPING MALL
               PETITION                                                            PATRICK               BUSINESS LLC (A/KA
                                                                                                         PLAZA PASEO)
  8/16/2019    SECOND AMENDED ORIGINAL                                   0         BARTON, DANIEL        PLAZA PASEO
               PETITION                                                            PATRICK
  7/26/2019    FIRST AMENDED ORIGINAL                                    0         BARTON, DANIEL        2015 SHOPPING MALL
               PETITION                                                            PATRICK               BUSINESS LLC (A/KA
                                                                                                         PLAZA PASEO)
  7/26/2019    FIRST AMENDED ORIGINAL                                    0         BARTON, DANIEL        GUARDIAN EQUITY
               PETITION                                                            PATRICK               MANAGEMENT LLC
  7/26/2019    FIRST AMENDED ORIGINAL                                    0         BARTON, DANIEL        PLAZA PASEO
               PETITION                                                            PATRICK

  5/10/2019    ANSWER ORIGINAL PETITION                                  0         CUMMINGS,             UNDERWRITERS AT
                                                                                   KRISTIN LEIGH         LLOYDS LONDON
                                                                                   CHAPPELL              (SUBSCRIBING TO
                                                                                                         POLICY NUMBER
  1/18/2019    ORIGINAL PETITION                                         0         BARTON, DANIEL        2015 SHOPPING MALL
                                                                                   PATRICK               BUSINESS LLC (A/KA
                                                                                                         PLAZA PASEO)
  1/18/2019    ORIGINAL PETITION                                         0         BARTON, DANIEL        PLAZA PASEO
                                                                                   PATRICK
  1/18/2019    ORIGINAL PETITION                                         0         BARTON, DANIEL        GUARDIAN EQUITY
                                                                                   PATRICK               MANAGEMENT LLC

  1/18/2019    JURY FEE PAID (TRCP 216)                                  0




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CzgAgYSNF/L9lCCe0XDGpuwZqFKzRkkuIldEIkXQERvBK8UEt4rKyX6Si…   1/1
6/5/2020                                Office1-1
                Case 4:20-cv-01997 Document   of Harris Countyon
                                                     Filed     District Clerk - Marilyn
                                                                  06/05/20       in TXSDBurgess Page 119 of 149


  HCDistrictclerk.com              GUARDIAN EQUITY MANAGEMENT LLC vs. UNDERWRITERS AT                                        6/5/2020
                                   LLOYDS LONDON (SUBSCRIBING TO POLICY NUMBER
                                   Cause: 201904625              CDI: 7          Court: 011


  SERVICES
  Type            Status            Instrument Person           Requested Issued      Served    Returned Received Tracking Deliver
                                                                                                                           To
  CITATION        SERVICE         ORIGINAL                      1/18/2019 1/22/2019 4/16/2019                     73583935 CIV
  (SECRETARY      RETURN/EXECUTED PETITION                                                                                 AGCY-
  OF STATE                                                                                                                 CIVILIAN
  NON-                                                                                                                     SERVICE
  RESIDENT)                                                                                                                AGENCY
  CITATION        SERVICE         ORIGINAL                      1/18/2019 1/22/2019 4/16/2019                     73583938 CIV
  CORPORATE       RETURN/EXECUTED PETITION                                                                                 AGCY-
                                                                                                                           CIVILIAN
                                                                                                                           SERVICE
                                                                                                                           AGENCY
  CITATION        SERVICE ISSUED/IN ORIGINAL                    1/18/2019 1/22/2019                               73583941 CIV
                  POSSESSION OF     PETITION                                                                               AGCY-
                  SERVING AGENCY                                                                                           CIVILIAN
                                                                                                                           SERVICE
                                                                                                                           AGENCY
  CITATION        SERVICE         AMENDED ENDURANCE             7/26/2019 7/30/2019 9/12/2019                     73651415 CIV
                  RETURN/EXECUTED ORIGINAL AMERICAN                                                                        AGCY-
                                  PETITION SPECIALTY                                                                       CIVILIAN
                                           INSURANCE                                                                       SERVICE
                                           COMPANY BY                                                                      AGENCY
                                           SERVING ITS
           1999 BRYAN ST STE 900 DALLAS TX 75201

  CITATION    SERVICE        AMENDED                            7/26/2019 7/30/2019 9/4/2019                      73651420 CIV
  (INSURANCE RETURN/EXECUTED ORIGINAL                                                                                      AGCY-
  COMMISSION)                PETITION                                                                                      CIVILIAN
                                                                                                                           SERVICE
                                                                                                                           AGENCY
           750 LEXINGTON AVENUE FLOOR 6 NEW YORK NY 10022

  CITATION    SERVICE        AMENDED COLONY                     7/26/2019 7/30/2019 9/4/2019                      73651423 CIV
  (INSURANCE RETURN/EXECUTED ORIGINAL INSURANCE                                                                            AGCY-
  COMMISSION)                PETITION COMPANY BY                                                                           CIVILIAN
                                      SERVING THE                                                                          SERVICE
                                      TEXAS                                                                                AGENCY
                                      DEPARTMENT
                                      OF
           P O BOX 469012 SAN ANTONIO TX 78246

  CITATION    SERVICE        AMENDED SIRIUS          8/16/2019 8/20/2019 9/11/2019                                73659248 CIV
  (INSURANCE RETURN/EXECUTED ORIGINAL INTERNATIONAL                                                                        AGCY-
  COMMISSION)                PETITION INSURANCE                                                                            CIVILIAN
                                      CORPORATION                                                                          SERVICE
                                      BY SERVING THE                                                                       AGENCY
                                      TEXAS
           555 CALIFORNIA STREET SUITE 1700 SAN FRANCISCO CA 94104

  CITATION    SERVICE        AMENDED COLONY                     8/16/2019 8/20/2019 9/11/2019                     73659252 CIV
  (INSURANCE RETURN/EXECUTED ORIGINAL INSURANCE                                                                            AGCY-
  COMMISSION)                PETITION COMPANY BY                                                                           CIVILIAN
                                      SERVING THE                                                                          SERVICE
                                      TEXAS                                                                                AGENCY
                                      DEPARTMENT
                                      OF
           P O BOX 469011 SAN ANTONIO TX 78246



  Notices
  Notice Date     Activity Date   Description           Connection To     Name                     Address                Phone
                                                        Case
  10/31/2019      10/29/2019                            0                 MELENDI, STEPHEN         2811 MCKINNEY #,       214-665-0100
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CzgAgYSNF/L9lCCe0XDGppU7vKZMhWkWMwd5+MuZUJIYFC6hYZe97…         1/2
6/5/2020                               Office1-1
               Case 4:20-cv-01997 Document   of Harris Countyon
                                                    Filed     District Clerk - Marilyn
                                                                 06/05/20       in TXSDBurgess Page 120 of 149
                                                                       ANDREW                DALLAS, TX 75204
                 10/29/2019                            0               CUMMINGS, KRISTIN
  10/31/2019
                                                                       LEIGH CHAPPELL
                 10/29/2019                            0               ZOPOLSKY, JOSEPH      14801 QUORUM DRI,     972-419-8300
  10/31/2019
                                                                       DAVID                 DALLAS, TX 75254
                 10/29/2019                            0               BARTON, DANIEL        1201 SHEPHERD D,      713-227-4747
  10/31/2019
                                                                       PATRICK               HOUSTON, TX 77007
                 5/22/2020                             0               UNDERWRITERS AT
                                                                       LLOYDS LONDON
  5/28/2020
                                                                       (SUBSCRIBING TO
                                                                       POLICY NUMBER
                 5/22/2020                             0               MELENDI, STEPHEN      2811 MCKINNEY #,      214-665-0100
  5/28/2020
                                                                       ANDREW                DALLAS, TX 75204
                 5/22/2020                             0               ZOPOLSKY, JOSEPH      14801 QUORUM DRI,     972-419-8300
  5/28/2020
                                                                       DAVID                 DALLAS, TX 75254
                 5/22/2020                             0               CUMMINGS, KRISTIN
  5/28/2020
                                                                       LEIGH CHAPPELL
                 5/22/2020                             0               BARTON, DANIEL        1201 SHEPHERD D,      713-227-4747
  5/28/2020
                                                                       PATRICK               HOUSTON, TX 77007




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CzgAgYSNF/L9lCCe0XDGppU7vKZMhWkWMwd5+MuZUJIYFC6hYZe97…   2/2
6/5/2020                               Office1-1
               Case 4:20-cv-01997 Document   of Harris Countyon
                                                    Filed     District Clerk - Marilyn
                                                                 06/05/20       in TXSDBurgess Page 121 of 149


  HCDistrictclerk.com                    GUARDIAN EQUITY MANAGEMENT LLC vs. UNDERWRITERS AT                               6/5/2020
                                         LLOYDS LONDON (SUBSCRIBING TO POLICY NUMBER
                                         Cause: 201904625            CDI: 7         Court: 011


  DOCUMENTS
  Number            Document                                                                            Post Date           Pgs
                                                                                                        Jdgm
  90705143          Pltfs' Designation of Expert Witnesses                                                   05/26/2020     7
   ·>   90705145    Exhibit A                                                                                05/26/2020     6

   ·>   90705146    Exhibit B                                                                                05/26/2020     31
   ·>   90705147    Exhibit C                                                                                05/26/2020     19
   ·>   90705148    Exhibit D                                                                                05/26/2020     23
   ·>   90705149    Exhibit E                                                                                05/26/2020     16
   ·>   90705150    Exhibit F                                                                                05/26/2020     7
   ·>   90705151    Exhibit G                                                                                05/26/2020     17

   ·>   90705152    Exhibit H                                                                                05/26/2020     1

  90698426          PARTIAL DISMISSAL ON AGREEMENT OF PARTIES                                                05/22/2020     2

  90625857          Joint Motion to Dismiss with Prejudice.                                                  05/19/2020     3
   ·>   90625858    Proposed Order Granting Agreed Motion to Dismiss with Prejudice.                         05/19/2020     2
  90612480          Defendant Endurance American Specialty Insurance Company's Traditional and No-           05/18/2020     45
                    Evidence Motions for Summary Judgment
  90259207          Defendant Endurance American Specialty Company's Original Counter-Petition for           04/16/2020     9
                    Declaratory Judgment
  89615585          Guardian Equity Management LLC and 2015 Shopping Mall Business LLC A/K/A Plaza           02/26/2020     3
                    Paseo's Motion to Withdraw Counsel
   ·>   89615590    Proposed Order Granting Motion to Withdraw                                               02/26/2020     1
  89416312          Rule 11 Discovery Extenstion Agreement                                                   02/13/2020     1

  89286126          Defendant Endurance American Specialty Company's Motion to Quash Depositions             02/05/2020     16
   ·>   89286127    Proposed Order                                                                           02/05/2020     1
  87974878          Notice of Activity                                                                       11/05/2019     1
  87860626          DOCKET CONTROL/PRETRIAL ORDER SIGNED                                                     10/29/2019     3

  88652385          Docket Control Order                                                                     10/24/2019     1
  87543764          efiled cert letter and certification                                                     10/10/2019     2
  87543811          efiled cert letter and certification                                                     10/10/2019     2
  87458042          Defendant Colony Insurance Company's answer to plaintiff's secon amended petition        10/04/2019     2
  87334338          Defendant Sirius International Insurance Company's Original Answer                       09/27/2019     9

  87113351          Citation-ENDURANCE AMERICAN SPECIALTY INSURANCE                                          09/13/2019     2
  87119239          Citation - COLONY INSURANCE                                                              09/13/2019     2
  87119274          Citation - SIRIUS INTERNATIONAL INSURANCE                                                09/13/2019     2
  87072840          Citation - Colony Insurance Company                                                      09/11/2019     2
  87072895          Citation - Staruse International Corporation                                             09/11/2019     2
  87016259          Defendant Endurance American Specialty Company's Original Answer                         09/06/2019     4

  86849028          Defendant's Waiver of Service                                                            08/27/2019     1

https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CzgAgYSNF/L4ELwz+l6cE5DOU6w8kLijPjROuBQe0pAhqPeRe2au5cVaj…   1/2
6/5/2020                               Office1-1
               Case 4:20-cv-01997 Document   of Harris Countyon
                                                    Filed     District Clerk - Marilyn
                                                                 06/05/20       in TXSDBurgess Page 122 of 149

  86809399          Civil Process Pick Up Form                                                              08/20/2019      1
  86692157          2019.08.16 Second Amended Petition                                                      08/16/2019      18
                    2019.08.16 Second Amended Petition                                                      08/16/2019
   ·>   86692158    Civil Process Request Form                                                              08/16/2019      1
                    Civil Process Request Form                                                              08/16/2019
  86692157          2019.08.16 Second Amended Petition                                                      08/16/2019      18
   ·>   86692158    Civil Process Request Form                                                              08/16/2019      1
  86618776          Amended Notice of Hearing                                                               08/13/2019      2
  86610029          Plaintiffs Response to Motion to Dismiss                                                08/12/2019      8
   ·>   86610031    Exhibit A                                                                               08/12/2019      4

   ·>   86610033    Exhibit B                                                                               08/12/2019      2
   ·>   86610035    Exhibit C                                                                               08/12/2019      1
   ·>   86610037    Proposed Order Denying Defendants' Motion to Dismiss                                    08/12/2019      1
  86365404          Plaintiff's First Amended Petition                                                      07/26/2019      18
   ·>   86365405    Civil Process Request                                                                   07/26/2019      2

  86365404          Plaintiff's First Amended Petition                                                      07/26/2019      18
   ·>   86365405    Civil Process Request                                                                   07/26/2019      2
  86019257          Notice of Hearing                                                                       07/03/2019      2

  85764806          Defendants Motion to Dismiss                                                            06/17/2019      4
   ·>   85764807    Exhbit A                                                                                06/17/2019      8
   ·>   85764808    Exhbit B                                                                                06/17/2019      5
   ·>   85764809    Exhbit C                                                                                06/17/2019      3

   ·>   85764810    Exhbit D                                                                                06/17/2019      16
  86440177          Civil Process Pick-Up Form                                                              06/04/2019      1
  85198679          Defendants'Original Answer                                                              05/10/2019      7

  84910847          Return of Citation Service                                                              04/23/2019      2
  84903532          Citation                                                                                04/22/2019      2

  83528963          Civil Process Pick-Up Form                                                              01/22/2019      1
  83494918          Plaintiffs' Original Petition                                                           01/18/2019      16
   ·>   83528932    Civil Process Request                                                                   01/18/2019      1
   ·>   83528933    Civil Process Request                                                                   01/18/2019      1

  83494918          Plaintiffs' Original Petition                                                           01/18/2019      16
   ·>   83528933    Civil Process Request                                                                   01/18/2019      1
   ·>   83528932    Civil Process Request                                                                   01/18/2019      1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CzgAgYSNF/L4ELwz+l6cE5DOU6w8kLijPjROuBQe0pAhqPeRe2au5cVaj…   2/2
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 123 of 149




                   EXHIBIT E
                   INDEX OF CASES BEING FILED
     Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 124 of 149



                     EXHIBIT E – INDEX OF CASES BEING FILED


1.      The instant case, captioned Guardian Equity Management, LLC and 2015 Shopping Mall
        Business, LLC a/k/a Plaza Paseo v. Underwriters at Lloyd’s London, Subscribing to
        Policy Number B1263EW0000217, Engle Martin & Associates, LLC, and John Miller,
        Case No. 2019-04625, in the 11th Judicial District Court for Harris, County, Texas.
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 125 of 149




                   EXHIBIT F
                          LIST OF COUNSEL
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 126 of 149



                            EXHIBIT F – LIST OF COUNSEL

Guardian Equity Management LLC and 2015 Shopping Mall Business, LLC a/k/a Plaza Paseo v.
Underwriters at Lloyd’s London, Subscribing to Policy Number B1263EW0000217, Engle
Martin & Associates, LLC, and John Miller, Case No. 2019-04625, in the 11th Judicial District
Court, Harris County, Texas

PLAINTIFFS GUARDIAN EQUITY MANAGEMENT, LLC, 2015 SHOPPING MALL
BUSINESS, LLC A/K/A PLAZA PASEO, AND STONE LEGACY GROUP, LLC

Daniel Barton
Texas Bar No. 00789774
dbarton@bartonlawgroup.com
Barton Law Group
1201 Shepherd Drive
Houston, Texas 77007
Phone: 713-227-4747
Fax: 713-621-5900

DEFENDANT AND MOVANT, ENDURANCE AMERICAN SPECIALTY INSURANCE
COMPANY

Joseph D. Zopolsky
jzopolsky@gpm-law.com
Texas Bar No. 24033500
James C. Erdle, Jr.
Texas Bar No. 24069680
jerdle@gpm-law.com
Anthony P. Miller
Texas Bar No. 24041484
amiller@gpm-law.com
Glast Phillips & Murray, PC
14801 Quorum Drive, Suite 500
Dallas, Texas 75254-1449
Phone: 972-419-8300
Fax: 972-419-8329

DEFENDANT AND CO-MOVANT, COLONY INSURANCE COMPANY

Stephen A. Melendi
stephenm@tbmmlaw.com
Tollefson Bradley Mitchell & Melendi, LLP
2811 McKinney Avenue, Suite 250
Dallas, Texas 75204
Phone: 214-665-0103
Fax: None
SETTLED DEFENDANTS, UNDERWRITERS AT LLOYDS LONDON, SUBSCRIBING
  Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 127 of 149



TO POLICY NUMBER B1263EW0000217, ENGLE MARTIN & ASSOCIATES, LLC,
AND JOHN MILLER

Kristin C. Cummings Texas
Bar No. 24049828
kcummings@zelle.com
Lindsey P. Bruning
Texas Bar No. 24064967
lbruning@zelle.com
901 Main Street, Suite 4000
Dallas, Texas 75202-3975
Telephone: 214-742-3000
Facsimile: 214-760-8994
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 128 of 149




                   EXHIBIT G
  DEFENDANT ENDURANCE INCORPORATION INFORMATION
6/5/2020                Case 4:20-cv-01997 Document 1-1 Division
                                                          Filedofon
                                                                 Corporations
                                                                    06/05/20  - Filing
                                                                                    in TXSD Page 129 of 149
 Delaware.gov                                                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                                                          Allowable Characters

  HOME                                                                                                                                                     Entity Details
  About Agency
  Secretary's Letter
  Newsroom
  Frequent Questions
                                                                                                                                   THIS IS NOT A STATEMENT OF GOOD STANDING
  Related Links
  Contact Us                                                                                                                                       Incorporation Date /     9/9/1982
  Office Location                                                           File Number:                           944056
                                                                                                                                                       Formation Date:      (mm/dd/yyyy)
  SERVICES
  Pay Taxes                                                                 Entity Name:                           ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY
  File UCC's
  Delaware Laws Online                                                      Entity Kind:                           Corporation                               Entity Type:   General
  Name Reservation
  Entity Search
  Status                                                                    Residency:                             Domestic                                        State:   DELAWARE
  Validate Certificate
  Customer Service Survey
  Loading...                                                                REGISTERED AGENT INFORMATION



                                                                            Name:                                  THE CORPORATION TRUST COMPANY

                                                                            Address:                               CORPORATION TRUST CENTER 1209 ORANGE ST

                                                                            City:                                  WILMINGTON                                    County:    New Castle

                                                                            State:                                 DE                                      Postal Code:     19801

                                                                            Phone:                                 302-658-7581



                                                                            Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                                            more detailed information including current franchise tax assessment, current filing history
                                                                            and more for a fee of $20.00.
                                                                            Would you like       Status        Status,Tax & History Information


                                                                              Submit


                                                                              View Search Results                                              New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                                                site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx                                                                                                                                                         1/1
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 130 of 149




                   EXHIBIT H
    DEFENDANT COLONY INCORPORATION INFORMATION
6/5/2020                                            VIRGINIA
                Case 4:20-cv-01997 Document 1-1 Filed        - SCC
                                                       on 06/05/20 in TXSD Page 131 of 149




       Entity Information


           Entity Information

                                                         Entity Name: Colony Insurance Company
                                                             Entity ID: 03063997

                                                         Entity Type: Stock Corporation
                                                        Entity Status: Active
                                                   Formation Date: 07/10/1987
                                                  Reason for Status: Active and In Good Standing
                                            VA Qualification Date: 07/10/1987
                                                          Status Date: 05/22/1995
                                                     Industry Code: 30 - Insurance Companies
                                                Period of Duration: Perpetual
                                                   Jurisdiction: VA
                                        Annual Report Due Date: 07/31/2020
                                      Registration Fee Due Date: 07/31/2020
                                                     Charter Fee: $350.00



           Registered Agent Information

                                                              RA Type: Entity
                                                               Locality: RICHMOND CITY
                                                    RA Qualification: BUSINESS ENTITY THAT IS AUTHORIZED TO
                                                                      TRANSACT BUSINESS IN VIRGINIA
                                                          Name: CORPORATION SERVICE COMPANY
                                       Registered Office Address: 100 Shockoe Slip Fl 2, Richmond, VA, 23219 -
                                                                  4100, USA



           Principal Office Address

                                                      Address: 8720 STONY POINT PKWY, STE 400, RICHMOND,
                                                                 VA, 23235 - 0000, USA Contact Us
                           Privacy Policy (https://www.scc.virginia.gov/privacy.aspx)
                                     (https://www scc virginia gov/clk/clk contact aspx)
https://cis.scc.virginia.gov/EntitySearch/BusinessInformation?businessId=140675&source=FromEntityResult&isSeries=False   1/2
6/5/2020                                           VIRGINIA
               Case 4:20-cv-01997 Document 1-1 Filed        - SCC
                                                      on 06/05/20 in TXSD Page 132 of 149
                                     (https://www.scc.virginia.gov/clk/clk_contact.aspx)
                          (https://www.facebook.com/VirginiaStateCorporationCommission)
           Principal Information
                                          (https://twitter.com/VAStateCorpComm)

                                                                                                                           Last
      Title              Director       Name                 Address                                                       Updated

      SVP/CFO            No             OSCAR                 2000 WATER VIEW DRIVE, STE 102,                              06/17/2019
                                        GUERRERO              HAMILTON TOWNSHIP, NJ, 08691 - 0000, USA

      President          Yes            GARY E                225 W WASHINGTON ST, 24TH FL, CHICAGO,                       06/17/2019
                                        GROSE                 IL, 60606 - 0000, USA

      VP &               Yes            CRAIG S               175 E HOUSTON ST, STE 1300, SAN ANTONIO,                     06/17/2019
      SECRETARY                         COMEAUX               TX, 78205 - 0000, USA

      SVP, GEN           Yes            SUSAN B               413 W 4TH ST., 3RD FL, NEW YORK, NY, 10014                   06/17/2019
      COUNSE                            COMPARATO             - 0000, USA



           Current Shares


                                                         Total Shares: 350000



                                         Filing History          RA History           Name History             Previous Registrations

                                                                                                             Garnishment Designees

      Back      Return to Search           Return to Results

                                                                                                                         Back to Login




                           Privacy Policy (https://www.scc.virginia.gov/privacy.aspx)                       Contact Us
                                     (https://www scc virginia gov/clk/clk contact aspx)
https://cis.scc.virginia.gov/EntitySearch/BusinessInformation?businessId=140675&source=FromEntityResult&isSeries=False                   2/2
 Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 133 of 149




                     EXHIBIT I
ATTORNEY KRISTIN CUMMINGS EMAIL CONFIRMING PLAINTIFFS’
           SETTLEMENT AS OF OCTOBER 30, 2019
           Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 134 of 149


Anthony Miller

From:                              Kristin Cummings <KCummings@zelle.com>
Sent:                              Friday, May 29, 2020 6:11 AM
To:                                Anthony Miller
Cc:                                James Erdle; Joe Zopolsky
Subject:                           Guardian Discovery
Attachments:                       2019.06.12 Plaza Paseo - Ds Rsp. to Ps' RFD.pdf; 2020-05-26 Def Endurance's 1st Disc
                                   Req to Pltfs.pdf; 2019.06.17 Pltf's Discovery Requests to Underwriters.pdf; 2019.07.24
                                   Guardian Plaza Paseo - UWs Ans Rsp. to Ps' Discovery Requests.pdf; 2019.09.27
                                   D.Endurance.Responses.P.RFP.pdf; 2019.09.27 D.Endurance.Responses.P.ROG.pdf;
                                   2020.02.12 Colony Rule 11 Discovery Extenstion - Guardian executed.pdf; 2020.02.28
                                   Colony's Ans to Plf's Rogs.pdf; 2020.02.28 Colony's Resp to Plf's RFP.pdf; 2020.03.24
                                   Colony's 1RFP to Ps.pdf; 2020.03.24 Colony's 1Rogs to Ps.pdf; 2020.03.24 Colony's RFD
                                   to Ps.pdf; 2020-02-04 - Colony's RRFD to P.pdf


Anthony,

Please find attached all the discovery requests and responses/objections in our file on this case. Note that we did not
respond to discovery on behalf of Engle Martin & Associates due to a pending Motion to Dismiss. We settled at
mediation before the Motion to Dismiss was heard and the responses were due.

Regards,
Kristin


Kristin C. Cummings
Attorney at Law
kcummings@zelle.com


ZELLE LLP
901 Main Street, Suite 4000
Dallas, TX 75202
D (214) 749‐4218
F (214) 760‐8994
vCard | Bio | Website

Atlanta | Boston | Dallas | London | Miami | Minneapolis
New York | Philadelphia | San Francisco | Washington, DC

The information herein is confidential and may be attorney‐client privileged and/or contain attorney work product. If
you are not an intended recipient, any disclosure, copying, retention or use of any information contained herein is
prohibited. If you have received this message in error, please delete it and notify the sender immediately.


From: Anthony Miller <AMiller@gpm‐law.com>
Sent: Wednesday, May 20, 2020 10:38 AM
To: Kristin Cummings <KCummings@zelle.com>


                                                            1
          Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 135 of 149
Cc: James Erdle <JErdle@gpm‐law.com>; Joe Zopolsky <JZopolsky@gpm‐law.com>
Subject: Guardian Discovery

‐=EXTERNAL EMAIL=‐

Kristin, would you mind sending over copies of all discovery requests and responses in the case, please?

Anthony P. Miller
Attorney at Law

Glast, Phillips & Murray, P.C.
14801 Quorum Drive, Suite 500
Dallas, TX 75254-1449
972.419.8300
972-419-7134 (direct)
972.419.8329 (facsimile)
amiller@gpm-law.com
www.gpm-law.com


CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of
the intended recipient. If you are not the intended recipient, please do not read, distribute, or take action in
reliance upon this message. If you have received this in error, please notify us immediately by return e-mail
and promptly delete this message and its attachments from your computer system. We do not waive client
attorney or work product privilege by the transmission of this message.




                                                        2
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 136 of 149




                   EXHIBIT J
        RESULTS OF GUARDIAN CITIZENSHIP RESEARCH
6/5/2020                              BUSINESS
               Case 4:20-cv-01997 Document 1-1ORGANIZATIONS INQUIRY -in
                                                Filed on 06/05/20     VIEW ENTITY Page 137 of 149
                                                                         TXSD
TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                         BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:              802163006                               Entity Type:   Domestic Limited Liability Company (LLC)
 Original Date of Filing:    February 25, 2015                       Entity Status: In existence
 Formation Date:             N/A
 Tax ID:                     32056508826                             FEIN:
 Duration:                   Perpetual
 Name:                        2015 Shopping Mall Business, LLC
 Address:                     22310 GRAND CORNER DR STE 140
                              KATY, TX 77494 USA

                                                                                                                             ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES               MANAGEMENT            ASSUMED NAMES             ENTITIES

  Last Update               Name                               Title                      Address
  October 3, 2019           THE IRELAND FAMILY LIMITED         MEMBER                     22310 GRAND CORNER DRIVE SUITE 140
                            PARTNERS                                                      KATY, TX 77494 USA


  Order       Return to Search



 Instructions:
     To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefrom=&:Sfiling_number=802163006&:Ndocument_number=974…   1/1
6/5/2020                              BUSINESS
               Case 4:20-cv-01997 Document 1-1ORGANIZATIONS INQUIRY -in
                                                Filed on 06/05/20     VIEW ENTITY Page 138 of 149
                                                                         TXSD
TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                         BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:               800676239                              Entity Type:   Domestic Limited Liability Company (LLC)
 Original Date of Filing:     July 3, 2006                           Entity Status: In existence
 Formation Date:              N/A
 Tax ID:                      32020127455                            FEIN:
 Duration:                    Perpetual
 Name:                        Stone Legacy Group, LLC
 Address:                     19901 SOUTHWEST FREEWAY SUITE 105
                              SUGAR LAND, TX 77479 USA

                                                                                                                             ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES               MANAGEMENT            ASSUMED NAMES             ENTITIES

  Name                                                    Name Status          Name Type            Name Inactive Date   Consent Filing #
  Guardian Equity Management, LLC                         Prior                Legal                April 18, 2017       0
   Stone Legacy Group, LLC                                In use               Legal


  Order       Return to Search



 Instructions:
     To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=names&:Spagefrom=&:Sfiling_number=800676239&:Ndocument_number=97…   1/1
6/5/2020                              BUSINESS
               Case 4:20-cv-01997 Document 1-1ORGANIZATIONS INQUIRY -in
                                                Filed on 06/05/20     VIEW ENTITY Page 139 of 149
                                                                         TXSD
TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                         BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:              800676239                               Entity Type:   Domestic Limited Liability Company (LLC)
 Original Date of Filing:    July 3, 2006                            Entity Status: In existence
 Formation Date:             N/A
 Tax ID:                     32020127455                             FEIN:
 Duration:                   Perpetual
 Name:                        Stone Legacy Group, LLC
 Address:                     19901 SOUTHWEST FREEWAY SUITE 105
                              SUGAR LAND, TX 77479 USA

                                                                                                                             ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES               MANAGEMENT            ASSUMED NAMES             ENTITIES

  Last Update               Name                               Title                      Address
  March 24, 2019            TREY STONE                         MEMBER                     19901 SOUTHWEST FREEWAY 105
                                                                                          SUGAR LAND, TX 77479 USA


  Order       Return to Search



 Instructions:
     To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefrom=&:Sfiling_number=800676239&:Ndocument_number=974…   1/1
6/5/2020         Case 4:20-cv-01997 Document 1-1 FiledSEC
                                                       onFORM D
                                                          06/05/20 in TXSD Page 140 of 149

     The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not determined if it is accurate and
                                                                     complete.
                                    The reader should not assume that the information is accurate and complete.


                                    UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                               OMB APPROVAL
                                                             Washington, D.C. 20549
                                                                                                                                                     3235-
                                                                     FORM D                                                    OMB Number:
                                                                                                                                                      0076
                                                                                                                               Estimated average burden
                                                  Notice of Exempt Offering of Securities                                      hours per
                                                                                                                                                      4.00
                                                                                                                               response:



  1. Issuer's Identity

                                                       Previous
  CIK (Filer ID Number)                                                X None                        Entity Type
                                                       Names
  0001524545                                                                                             Corporation
  Name of Issuer
                                                                                                         Limited Partnership
  2011 GUARDIAN EQUITY FUND, L.L.C.
  Jurisdiction of Incorporation/Organization                                                          X Limited Liability Company
  TEXAS                                                                                                  General Partnership
  Year of Incorporation/Organization
                                                                                                         Business Trust
      Over Five Years Ago
                                                                                                         Other (Specify)
   X Within Last Five Years (Specify Year) 2011
      Yet to Be Formed


  2. Principal Place of Business and Contact Information

  Name of Issuer
  2011 GUARDIAN EQUITY FUND, L.L.C.
  Street Address 1                                                      Street Address 2
  3000 WILCREST DRIVE, STE 220
  City                          State/Province/Country                  ZIP/PostalCode                Phone Number of Issuer
  HOUSTON                       TEXAS                                   77042                         713-783-7487

  1. Issuer's Identity

                                                       Previous
  CIK (Filer ID Number)                                                X None                        Entity Type
                                                       Names
  0001524642                                                                                             Corporation
  Name of Issuer
                                                                                                         Limited Partnership
  2011 GUARDIAN EQUITY FUND ASSOCIATES,
  L.L.C.                                                                                              X Limited Liability Company
  Jurisdiction of Incorporation/Organization
                                                                                                         General Partnership
  TEXAS
  Year of Incorporation/Organization                                                                     Business Trust

      Over Five Years Ago                                                                                Other (Specify)

   X Within Last Five Years (Specify Year) 2011
      Yet to Be Formed


  2. Principal Place of Business and Contact Information

  Name of Issuer
  2011 GUARDIAN EQUITY FUND ASSOCIATES, L.L.C.
  Street Address 1                                                      Street Address 2
  3000 WILCREST DRIVE, STE 220
  City                         State/Province/Country                   ZIP/PostalCode                Phone Number of Issuer
  HOUSTON                      TEXAS                                    77042                         713-783-7487

  3. Related Persons

  Last Name                                       First Name                               Middle Name
  STONE                                           TREY                                     C
  Street Address 1                                Street Address 2

https://www.sec.gov/Archives/edgar/data/1524545/000152454511000001/xslFormDX01/primary_doc.xml                                                               1/5
6/5/2020            Case 4:20-cv-01997 Document 1-1 FiledSEC
                                                          onFORM D
                                                             06/05/20 in TXSD Page 141 of 149
  3000 WILCREST DRIVE, STE 220
  City                                                 State/Province/Country                                ZIP/PostalCode
  HOUSTON                                              TEXAS                                                 77042
  Relationship: X Executive Officer X Director X Promoter

  Clarification of Response (if Necessary):

  Trey Stone is the manager of the Issuers.

  Last Name                                            First Name                                            Middle Name
  UPTON                                                BRYAN
  Street Address 1                                     Street Address 2
  3000 WILCREST STE 220
  City                                                 State/Province/Country                                ZIP/PostalCode
  HOUSTON                                              TEXAS                                                 77042
  Relationship:        Executive Officer      Director X Promoter

  Clarification of Response (if Necessary):

  Bryan Upton works for Guardian Equity Management, LLC, which is the promoter for this offering.


  4. Industry Group


      Agriculture                                      Health Care
                                                                                           Retailing
      Banking & Financial Services                        Biotechnology
                                                                                           Restaurants
           Commercial Banking
                                                          Health Insurance
                                                                                           Technology
           Insurance
                                                          Hospitals & Physicians              Computers
           Investing

           Investment Banking                             Pharmaceuticals                     Telecommunications

           Pooled Investment Fund                         Other Health Care                   Other Technology
           Is the issuer registered as                                                     Travel
                                                       Manufacturing
           an investment company under
           the Investment Company                      Real Estate                            Airlines & Airports
           Act of 1940?
                                                        X Commercial
              Yes                  No                                                         Lodging & Conventions
                                                          Construction
           Other Banking & Financial Services                                                 Tourism & Travel Services
                                                          REITS & Finance
      Business Services                                                                       Other Travel
      Energy                                              Residential
                                                                                           Other
           Coal Mining
                                                          Other Real Estate

           Electric Utilities

           Energy Conservation

           Environmental Services

           Oil & Gas

           Other Energy


  5. Issuer Size

  Revenue Range                            OR                    Aggregate Net Asset Value Range
   X No Revenues                                                     No Aggregate Net Asset Value

      $1 - $1,000,000                                                $1 - $5,000,000

      $1,000,001 - $5,000,000                                        $5,000,001 - $25,000,000

      $5,000,001 - $25,000,000                                       $25,000,001 - $50,000,000

      $25,000,001 - $100,000,000                                     $50,000,001 - $100,000,000

      Over $100,000,000                                              Over $100,000,000

      Decline to Disclose                                            Decline to Disclose
      Not Applicable                                                 Not Applicable
https://www.sec.gov/Archives/edgar/data/1524545/000152454511000001/xslFormDX01/primary_doc.xml                                2/5
6/5/2020           Case 4:20-cv-01997 Document 1-1 FiledSEC
                                                         onFORM D
                                                            06/05/20 in TXSD Page 142 of 149

  6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)

     Rule 504(b)(1) (not (i), (ii) or (iii))                               Rule 505

     Rule 504 (b)(1)(i)                                                X Rule 506

     Rule 504 (b)(1)(ii)                                                   Securities Act Section 4(5)

     Rule 504 (b)(1)(iii)                                                  Investment Company Act Section 3(c)

                                                                           Section 3(c)(1)                  Section 3(c)(9)

                                                                           Section 3(c)(2)                  Section 3(c)(10)

                                                                           Section 3(c)(3)                  Section 3(c)(11)

                                                                           Section 3(c)(4)                  Section 3(c)(12)

                                                                           Section 3(c)(5)                  Section 3(c)(13)

                                                                           Section 3(c)(6)                  Section 3(c)(14)

                                                                           Section 3(c)(7)


  7. Type of Filing

   X New Notice       Date of First Sale       X First Sale Yet to Occur
     Amendment

  8. Duration of Offering


  Does the Issuer intend this offering to last more than one year?           X Yes      No


  9. Type(s) of Securities Offered (select all that apply)

     Equity                                                                                     Pooled Investment Fund Interests

     Debt                                                                                       Tenant-in-Common Securities

     Option, Warrant or Other Right to Acquire Another Security                                 Mineral Property Securities
     Security to be Acquired Upon Exercise of Option, Warrant or Other Right to
                                                                                              X Other (describe)
     Acquire Security
                                                                                              MEMBERSHIP INTERESTS

  10. Business Combination Transaction

  Is this offering being made in connection with a business combination transaction, such as a merger, acquisition
  or exchange offer?                                                                                                           Yes X No

  Clarification of Response (if Necessary):

  11. Minimum Investment

  Minimum investment accepted from any outside investor $20,000 USD

  12. Sales Compensation


  Recipient                                                                           Recipient CRD Number         None

  MINDY M. PRICE                                                                      5798964

   (Associated) Broker or Dealer          None                                        (Associated) Broker or Dealer CRD Number     None

  WM. H. MURPHY & CO., INC.                                                           27274
  Street Address 1                                                                    Street Address 2
  770 SOUTH POST OAK LANE, STE 690
  City                                                                                State/Province/Country                              ZIP/Postal Code
  HOUSTON                                                                             TEXAS                                               77056
   State(s) of Solicitation (select all that apply)       All States                     Foreign/non-US
   Check “All States” or check individual States

   TEXAS

https://www.sec.gov/Archives/edgar/data/1524545/000152454511000001/xslFormDX01/primary_doc.xml                                                              3/5
6/5/2020          Case 4:20-cv-01997 Document 1-1 FiledSEC
                                                        onFORM D
                                                           06/05/20 in TXSD Page 143 of 149
  13. Offering and Sales Amounts


  Total Offering Amount           $10,000,000 USD or          Indefinite

  Total Amount Sold                          $0 USD

  Total Remaining to be Sold $10,000,000 USD or               Indefinite


  Clarification of Response (if Necessary):

  Minimum Offering is $1,000,000; Maximum Offering is $10,000,000. For the minimum amount accepted from an outside investor, Manager has discretion to permit lower
  investment amount on case-by-case basis.

  14. Investors

       Select if securities in the offering have been or may be sold to persons who do not qualify as accredited investors, and enter the
   X                                                                                                                                                             0
       number of such non-accredited investors who already have invested in the offering.
       Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as accredited investors, enter                    0
       the total number of investors who already have invested in the offering:

  15. Sales Commissions & Finder's Fees Expenses

  Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known, provide an estimate and
  check the box next to the amount.

                               Sales Commissions $100,000 USD X Estimate

                                      Finders' Fees          $0 USD         Estimate

  Clarification of Response (if Necessary):

  If minimum amount raised, the sales commissions paid will be $10,000, but, if the maximum amount is raised, the sales commissions paid will be $100,000.00.

  16. Use of Proceeds

  Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons required to be named as
  executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an estimate and check the box next to the amount.

                                                      $1,400,000 USD X Estimate

  Clarification of Response (if Necessary):

  If the minimum amount is raised these persons or their affiliates will receive $140,000. If the maximum is raised these persons or their affiliates will receive $1,400,000 plus other
  compensation per the Private Placement Memorandum.

  Signature and Submission

  Please verify the information you have entered and review the Terms of Submission below before signing and clicking SUBMIT below to file this notice.

  Terms of Submission

  In submitting this notice, each issuer named above is:

            Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish them, upon written
            request, in the accordance with applicable law, the information furnished to offerees.*

            Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of the State in which the
            issuer maintains its principal place of business and any State in which this notice is filed, as its agents for service of process, and agreeing that these
            persons may accept service on its behalf, of any notice, process or pleading, and further agreeing that such service may be made by registered or
            certified mail, in any Federal or state action, administrative proceeding, or arbitration brought against the issuer in any place subject to the jurisdiction of
            the United States, if the action, proceeding or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this
            notice, and (b) is founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the Trust
            Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or regulation under any of these
            statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business or any State in which this notice is filed.

            Certifying that, if the issuer is claiming a Rule 505 exemption, the issuer is not disqualified from relying on Rule 505 for one of the reasons stated in Rule
            505(b)(2)(iii).


  Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its behalf by the undersigned duly
  authorized person.

  For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

   X I also am a duly authorized representative of the other issuer(s) identified in Item 1 above and authorized to sign on their behalf.
                                    Issuer                                             Signature                    Name of Signer                    Title                 Date
   2011 GUARDIAN EQUITY FUND, L.L.C.                                         TREY C. STONE                    TREY C. STONE                   MANAGER                2011-07-01

  Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a
  currently valid OMB number.
https://www.sec.gov/Archives/edgar/data/1524545/000152454511000001/xslFormDX01/primary_doc.xml                                                                                             4/5
6/5/2020           Case 4:20-cv-01997 Document 1-1 FiledSEC
                                                         onFORM D
                                                            06/05/20 in TXSD Page 144 of 149
  * This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11,
  1996)] imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether
  in all instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can
  require offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.




https://www.sec.gov/Archives/edgar/data/1524545/000152454511000001/xslFormDX01/primary_doc.xml                                                                                                 5/5
6/5/2020                                                                Trey Christopher
                                                   Case 4:20-cv-01997 Document     1-1 Stone in Sugar
                                                                                         Filed        Land, Texas -in
                                                                                                 on 06/05/20        Real Estate Agent
                                                                                                                      TXSD       Page 145 of 149


             Home / Texas Real Estate / Sugar Land / Real Estate Agent / Trey Christopher Stone

                                             online realtors                                    realty for sale                          realtor exam                                 realtor broker


            Trey Christopher Stone                                                                                                               Address Location for Trey Christopher Stone


            Real Estate Agent
                                                                                                                                                   19901 Southwest Fwy…
             19901 Sw Frwy Ste 105, Sugar Land, Texas,                                                                                            View larger map
              832-230-6053
            




           Trey Christopher Stone is a licensed real estate sales
           agent in Sugar Land, Texas and has a total experience
           of 7 years in real estate business. The real estate                $3800 Flat Fee - 380Realty.com
           license number 625811 was issued by TREC to Trey
                                                                              Justin Henry Real Estate Advisors LLC
           Christopher Stone on 23 January, 2013. The current
           status of license is Expired and address listed on Trey
           Christopher Stone's license document is 19901 Sw
                                                                              Want to Sell your Home? Use The Most
           Frwy Ste 105, Sugar Land, Texas, . The license
           already expired on 31 August, 2019. You can reach out              Local and Experienced Team on 380.
           to Trey Christopher Stone via phone number 832-
           230-6053.

           Trey Christopher Stone has a license type of Real
           Estate Sales Agent which allows a real estate                                                                                                                                  Map data ©2020
           professional to perform services such as selling,
           buying, renting, auctioning, advertising of real estate                                                                               Real Estate Sales Agents in Sugar Land, TX
           properties, but only on behalf of a real estate broker                      WEBSITE                            CALL
           (licensed broker who sponsers the sales agent).                                                                                       Victor F Butschek
           Licensed real estate professionals / entities are also                                                                                Real Estate Agent
           commonly referred to as real estate agents or                                                                                         11535 Oak Lake Park Dr, Sugar Land, TX
           Realtors.
                                                                                                                                                 Brenda Elrod Pullen
            Realtor's Profile                                                                                                                   Real Estate Agent
                                                                                                                                                 Re/max Southwest, 14905 Southwest Freeway, Ste
           Name                                                     Trey Christopher Stone
                                                                                                                                                 100, Sugar Land, TX
           Credentials                                              Real Estate Sales Agent
                                                                                                                                                 Billy Wayne Sheppard
           Experience                                               7 yrs
                                                                                                                                                 Real Estate Agent
           Complete Address                                         19901 Sw Frwy Ste 105, Sugar Land, Texas,                                    2322 Country Club Blvd, Sugar Land, TX
           Mailing Address                                          19901 Sw Frwy Ste 105, Sugar Land, Texas, 77479
                                                                                                                                                 Glenn Edward Galloway
           Phone Number                                             832-230-6053                                                                 Real Estate Agent
                                                                                                                                                 5934 Union Springs, Sugar Land, TX
           Email Address                                            trey @ guardian-equity . com

                                                                                                                                                 Joseph Edward Fama
                                                                                                                                                 Real Estate Agent
                                                                                              Allen Luxury Apartment Rentals
                                                                                                                        14831 Walbrook Dr, Sugar Land, TX 77498

                                                                                                                                                 Theresa Ann Christian
                                                                                                                                                 Real Estate Agent
                                                                                                                                                 14090 Southwest Fwy #102, Sugar Land, TX 77478

                                                                                                                                                 Richard Bell Cushenberry
                                                                                              Choose a better life at Twin                       Real Estate Agent
                                                                                              Creeks Crossing. Apply now!                        4500 Hwy 6 South, Sugar Land, TX 77478


                                                                                              Twin Creeks Crossing                               James Courtney Culpepper
                                                                                                                                                 Real Estate Agent
                                                                                                                                                 14905 Southwest Freeway, Sugar Land, TX 77478




            Texas Real Estate License
           License Number                                           625811

           License Type                                             Real Estate Sales Agent

           License Status                                           Expired

           License Issue Date                                       23 January, 2013
                                                                                                                                                   Foreclosures, Bank Owned Homes
           License Expiry Date                                      31 August, 2019

           Continuing Education (MCE) Status                        Non-elective CE Requirements Outstanding                                                  Find the Newest Foreclosed Homes
                                                                                                                                                              Around You. Start your $1 Trial.


            Continuing Education
           Real estate license needs to be renewed every 2 years. Sales Agents and Brokers need to complete atleast 18 hours of
           Continuing Education to become eligible for renewal. Trey Christopher Stone has successfully completed following courses as
           part of qualifying and continuing education.

           Course Name (course number)                              Course Provider                     Course End Date          Hours

           Legal Update Ii (29623)                                  Lone Star College Tomball           2017-07-31               4

           Legal Update I (29622)                                   Lone Star College Tomball           2017-07-31               4

           Promulgated Contract Forms (351)                         Lone Star College Tomball           2016-03-01               30

           Real Estate Marketing: Power House Training              Lone Star College Tomball           2016-02-18               30
           (527)

           Real Estate Investments I (911)                          Lone Star College Tomball           2013-06-18               30

           Real Estate Finance I (411)                              Lone Star College Tomball           2013-04-30               30

https://licensee.io/real-estate/625811-trey-christopher-stone-tx/                                                                                                                                          1/2
6/5/2020                                                                Trey Christopher
                                                   Case 4:20-cv-01997 Document     1-1 Stone in Sugar
                                                                                         Filed        Land, Texas -in
                                                                                                 on 06/05/20        Real Estate Agent
                                                                                                                      TXSD       Page 146 of 149
           All Related (except R.e.) (6100)                         Schools From Which Related Credit    2012-11-12            630
                                                                    Is Accepted

           Principles Of Real Estate Ii (112)                       Lone Star College Tomball            2012-10-30            30

           Principles Of Real Estate I (111)                        Lone Star College Tomball            2012-10-23            30

           Law Of Contracts (1200)                                  Lone Star College Tomball            2012-10-11            30

           Re Mkt-business Brokerage (531)                          Lone Star College Tomball            2012-10-04            30

           Law Of Agency (1111)                                     Lone Star College Tomball            2012-09-27            30




           ALSO ON LICENSEE

              Carter Trisia in Bronx, New Yo               Adams Christopher R8422764                   Faith Elizabeth Koby in Banni


             Carter Trisia in Bronx,                      Adams Christopher                         Faith Elizabeth Koby in
             New York                                     R842276425 in …                           Banning, California
             7 months ago • 1 comment                     6 months ago • 1 comment                  7 months ago • 1 comment
             Carter Trisia Real Estate                    Adams Christopher                         Faith Elizabeth Koby - Real
             Agent 926 Allerton Ave,                      R842276425 Real Estate                    Estate Broker 45885 Porter
             Bronx, New York, 10469 …                     Broker 518 Sterling Pl, …                 Street, Banning, …




           0 Comments              licensee          🔒 Disqus' Privacy Policy                                             
                                                                                                                          1     Login

            Recommend                 t Tweet          f Share                                                          Sort by Best



                         Start the discussion
           What is a Real Estate License?
           Real estate licenses in US are issued by state government through agencies like real estate commission or board of professional licensing. These licenses provide agents and brokers the legal
           ability to represent a home seller or buyer in the process of buying or selling real estate. Real estate agents, real estate brokers and realty companies are required to be licensed for conducting
           real estate transactions in the United States.

           Who is a Real Estate Broker?
           A Real Estate Broker is an individual or entity that performs the services of real estate on behalf of another person, for compensation (usually in the form of commission or brokerage). Broker
           license is mandatory for law fully conducting real estate broking business as well.

           Who is a Real Estate Salesperson?
           Salesperson or Sales Associates are real estate professionals who are allowed to perform the real estate services on behalf of another person, for compensation (in the form of commission or
           brokerage), but only at the direction and control of a real estate broker.




https://licensee.io/real-estate/625811-trey-christopher-stone-tx/                                                                                                                                                 2/2
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 147 of 149




                   EXHIBIT K
                 COLONY CONSENT TO REMOVAL
Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 148 of 149
         Case 4:20-cv-01997 Document 1-1 Filed on 06/05/20 in TXSD Page 149 of 149
and promptly delete this message and its attachments from your computer system. We do not waive client
attorney or work product privilege by the transmission of this message.




                                                     2
